As filed with the U.S. Securities and Exchange Commission on October 26, 2009 1940 Act Registration No. 811-09038 1933 Act File No. 033-91770 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 24 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 25 [X] (Check appropriate box or boxes.) THE OLSTEIN FUNDS (Exact Name of Registrant as Specified in Charter) 4 Manhattanville Road, Purchase, NY 10577 (Address of Principal Executive Office) (Zip Code) Registrants Telephone Number, including Area Code (914) 269-6100 Robert A. Olstein Olstein Capital Management, L.P. 4 Manhattanville Road Purchase, NY 10577 (Name and Address of Agent for Service) Please send copies of all communications to: Michael P. O'Hare, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) X on October 28, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on [Date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. THE OLSTEIN FUNDS The Olstein All Cap Value Fund The Olstein Strategic Opportunities Fund 4 Manhattanville Road Purchase, New York 10577-2119 1-800-799-2113 PROSPECTUSOctober 31, 2009 The Olstein Funds (the Trust) is a trust made up of two separate mutual funds (each, a Fund, and together, the Funds) called the Olstein All Cap Value Fund (the All Cap Value Fund) and the Olstein Strategic Opportunities Fund (the Strategic Opportunities Fund). This Prospectus offers Adviser Class shares and Class C shares of the All Cap Value Fund and Class A shares and Class C shares of the Strategic Opportunities Fund. Olstein Capital Management, L.P. (OCM or Olstein) serves as the investment adviser and distributor for each Fund. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete. It is a criminal offense to suggest otherwise. 1 TABLE OF CONTENTS THE OLSTEIN INVESTMENT PHILOSOPHY 3 THE OLSTEIN ALL CAP VALUE FUND 5 Objectives, Strategies and Main Risks 5 Past Performance 9 Fund Expenses 11 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 13 Objectives, Strategies and Main Risks 13 Past Performance 17 Fund Expenses 19 FUND INFORMATION 21 Management of the Funds 21 Fund Distribution 23 SHAREHOLDER INFORMATION 26 Share Classes of the Funds 26 Disclosure of Portfolio Holdings 31 Pricing of Fund Shares 32 How to Purchase Shares 33 How to Redeem Shares 38 How to Exchange Shares 42 Retirement Plans 45 Dividends, Capital Gains Distributions and Taxes 47 FINANCIAL HIGHLIGHTS 49 FOR MORE INFORMATION The back cover tells you how to obtain more information about the Funds. 2 THE OLSTEIN FUNDS T HE OLSTEIN I NVESTMENT P HILOSOPHY The Olstein Funds (the Trust) follow an accounting-driven, value-oriented investing philosophy and approach that emphasizes looking behind the numbers of financial statements. The philosophy was developed by the Trusts investment adviser, Olstein Capital Management, L.P. (OCM or Olstein). Olsteins investment philosophy is based on the belief that the price of a common stock may not reflect the true value of the issuing companys underlying business. Olsteins investment team further believes that to achieve long-term investment success through such a value investing approach, an investor must first consider the financial risk inherent in each investment (determined by the quality of a companys balance sheet and the quality of its earnings) before considering the potential for its capital appreciation. [Begin Call-Out] Olstein Capital Management believes that deviations between a companys private market value and its stock price present viable investment opportunities for the patient, long-term investor. [End Call-Out] Olsteins investment philosophy emphasizes investments in companies with discernible financial strength, a high quality of earnings and an ability to produce excess free cash flow after capital expenditures and working capital needs. OCM believes that free cash flow and its intelligent uses build meaningful shareholder value over time. As a result, Olsteins bottom-up, fundamental analysis seeks to identify companies with unique business fundamentals and a competitive edge, both of which usually provide a greater predictability of future free cash flow. Olsteins analysis focuses on how a companys operations generate sustainable free cash flow; how much of that cash is, or might be, available to investors; and how much investment is required, on an ongoing basis, to maintain and grow the companys free cash flow. OCM believes that companies capable of generating sustainable free cash flow have the potential to enhance shareholder value by: Increasing dividend payments Repurchasing company shares Reducing outstanding debt Engaging in strategic acquisitions Withstanding an economic downturn without adopting harmful short-term strategies Being an attractive merger or acquisition target Although the investment team uses several valuation methodologies to determine a companys private market value, the investment team emphasizes valuations based on expected free cash flow. For OCM, reliable valuations require a thorough understanding of a companys accounting and reporting techniques as well as an assessment of a 3 THE OLSTEIN FUNDS companys Quality of Earnings. Olsteins investment team undertakes an intensive, inferential analysis of the current and historical information contained in a companys publicly disclosed financial statements and accompanying footnotes, shareholder reports, and other required disclosures to assess the quality of earnings and to alert OCM to positive or negative factors affecting future free cash flow that may or may not be recognized by the financial markets. Olsteins accounting-driven financial statement analysis differs from the earnings per share approach and other earnings-related metrics traditionally used by many value managers. OCM believes that such traditional approaches rely too heavily on earnings guidance provided by a companys management and may result in timing of stock purchases and sales in an attempt to benefit from market psychology rather than the realization of intrinsic value. The investment team seeks to differentiate between companies with aggressive and conservative accounting practices  believing companies that use aggressive accounting practices may be more prone to future negative earnings and revenue surprises, whereas companies that employ conservative accounting practices may exhibit greater predictability of future earnings and future free cash flow. When selecting an investment, Olsteins objective is not to endorse or criticize the accounting practices of a particular company, but rather, to incorporate into its analysis the adjustments to the companys financial reports and underlying assumptions necessary to reflect the economic reality of the companys normalized ability to generate excess cash flow in order to reach a reliable private market valuation. OCMs stock selection process focuses on individual company valuations regardless of predicted market fluctuations and is designed for investors who have the patience to follow a value investing discipline and who are willing to remain invested through market cycles and periods of price volatility. Olstein expects that misperceptions or short-term problems that lead to a companys temporary undervaluation should reverse within 2 to 3 years and the discounted price paid for the security should enable the Funds to achieve their respective investment objectives if the expected catalyst develops and becomes realized. However, the investments chosen by OCM may not perform as anticipated. Each Funds specific investment objectives, strategies and risks are described separately on the following pages. 4 THE OLSTEIN ALL CAP VALUE FUND O BJECTIVES , S TRATEGIES AND M AIN R ISKS I NVESTMENT O BJECTIVES The All Cap Value Funds primary investment objective is long-term capital appreciation and its secondary objective is income. These objectives may be changed without shareholders approval; however, the Fund will provide advance notice to shareholders of any change to its investment objectives. There can be no assurance that the Fund will achieve its objectives. I NVESTMENT S TRATEGIES Principal Investment Strategies The All Cap Value Fund seeks to achieve its objectives by investing primarily in a diversified portfolio of common stocks that Olstein Capital Management believes are significantly undervalued. The stock selection process emphasizes a consideration of financial risk, determined by the quality of a companys balance sheet and the quality of its earnings, before considering upside potential. When selecting securities for the All Cap Value Funds portfolio, OCM focuses on the criteria, and follows the analytical and valuation methodologies, described in the section of this Prospectus entitled, The Olstein Investment Philosophy. The All Cap Value Fund invests according to OCMs belief that value opportunities can develop across all market capitalization and style categories, and the restriction of investments according to artificial barriers could inhibit the Fund from achieving its investment objectives. The All Cap Value Fund will invest in companies without regard to whether they are conventionally categorized as small, medium, or large capitalization or whether they are characterized as growth (growth is a component of the Funds definition of value), value, cyclical, or any other category. The Funds stock selection process concentrates on the common stocks of companies that OCM believes are selling below the investment teams proprietary calculation of private market value. When determining the value of a company, OCM considers quantitative factors, such as, but not limited to, returns on assets, asset turnover, returns on equity, etc., and qualitative factors, such as, but not limited to, an assessment of a companys competitive positioning, its products and/or services, the effectiveness and execution of its business strategy, the economics and operating dynamics of its industry, and regulatory issues that may affect its business. Although the investment team uses several valuation methodologies to determine a companys private market value, the investment team emphasizes valuations based on a companys free cash flow. OCM generally seeks to invest in companies with a cash flow yield (estimated free cash flow divided by market capitalization) that significantly exceeds the prevailing yield of three-year U.S. Treasury securities. OCM prefers comparing free cash flow to three-year U.S. Treasury securities rather than relative price-to-earnings ratios with overall market measures or other stocks 5 THE OLSTEIN ALL CAP VALUE FUND within similar industries because the rate on the three-year U.S. Treasury securities is a better comparative barometer to determine whether one is being adequately compensated for the risk of investing in an equity security. OCM believes that stock prices often fall below a companys private market value as a result of short-term focus on or overreaction to several factors, including: a companys temporary problems, a companys failure to meet quarterly earnings estimates, or other negative information including short-term industry fundamentals or negative market psychology. [Begin Call-Out] Olstein Capital Management also believes that negative market psychology can cause stocks to be temporarily unpopular and, therefore, improperly valued. [End Call-Out] The Fund intends to capitalize on market volatility and the valuation extremes specific to a company by purchasing its stock at prices that OCM believes can result in above average capital appreciation if and when the deviation between stock price and OCMs estimate of the companys private market value is corrected by market forces or a catalyst that changes perceptions. When evaluating stocks for the Funds portfolio, OCM emphasizes an inferential analysis of financial statements to assess the quality of earnings reported by the company and to look for early warning alerts of directional changes in a companys ability to generate free cash flow. Because the quality of earnings and future free cash flow directly affect the valuation of a company, OCM examines and assesses the accounting practices and the choices and assumptions a company makes when constructing its financial statements. OCM seeks to differentiate between companies with aggressive and conservative accounting practices and to identify positive or negative factors affecting a companys ability to generate future free cash flow that may or may not be recognized by the financial markets. The Funds investment philosophy is based on the belief that an intensive inferential analysis of a companys financial statements, supporting documents, disclosure practices, and financial statement footnotes, is the best way to analyze the capabilities of management, assess the quality of its earnings and the economic reality of the information provided, assess the conservatism of the accounting and disclosure practices, evaluate the companys financial strength, and finally, determine the value of the company. When screening investments for the Funds portfolio, OCM believes that the quality of a company is associated with the following characteristics: its financial strength its ability to provide excess cash flow the quality of its earnings 6 THE OLSTEIN ALL CAP VALUE FUND a high probability of predicting future cash flow based on the companys unique business fundamentals The Fund does not utilize more conventional measures such as the number of years in business, sensitivity to economic cycles, industry categorization or the volatility of a companys stock price when assessing the quality of a company. Other Investment Strategies In addition to investing in common stocks, the Fund may invest in other equity securities or securities that have an equity component, such as warrants, rights, or securities that are convertible into common stock. The Fund may engage in short sale transactions, in which the Fund borrows a stock that it does not own and sells the stock to a third party in anticipation of a decline in the stocks market price. If the stock price declines below the level where the Fund sold the stock short, the Fund can realize a profit by purchasing less expensive shares to replace the borrowed stock. If the stock price rises, it becomes more expensive for the Fund to purchase replacement shares for the borrowed stock and the Fund can lose money. The Fund may sell a companys stock short if OCM believes that the company engages in aggressive accounting practices, carries excessive debt, is over-leveraged or if the stock is otherwise overvalued. The Fund also may invest up to 20% of its net assets in foreign securities that are traded in U.S. dollars, including American Depositary Receipts (ADRs), which are receipts typically issued by a U.S. bank or trust company that evidence ownership of underlying foreign securities. The Funds foreign investments will be limited to investments in companies in developed countries, rather than in countries with developing or emerging markets. The Fund will purchase stocks that meet its value criteria and, if OCM concludes that suitable undervalued securities are not available, the Fund may invest all or a portion of its assets in cash or short-term fixed income or money market securities until suitable equity securities are available. At such times, the Fund will pursue its secondary investment objective of income. M AIN R ISKS Investments in the Fund carry certain inherent risks. Discussed below are the main risks of investing in the Fund. Each of these risks has the potential (individually or in any combination) to affect adversely the net asset value of the Fund and cause you to lose money. Stock Market and Manager Risk Like all mutual funds, an investment in the Fund is subject to the risk that prices of securities may decline over short, or even extended, time periods, or that the investments chosen by OCM may not perform as anticipated. Also, OCM makes all decisions 7 THE OLSTEIN ALL CAP VALUE FUND regarding the Funds investments. Therefore, the Funds investment success depends on the skill of OCM in evaluating, selecting and monitoring the Funds assets. OCM may be incorrect in its judgment of the value of particular stocks. Value Investing Style Risk The Fund uses a value-oriented investment approach. However, a particular value stock may not increase in price as anticipated by OCM (and may actually decline in price) if other investors fail to recognize the stocks value or if a catalyst that OCM believes will increase the price of the stock does not occur or does not affect the price of the stock in the manner or to the degree anticipated. Also, OCMs calculation of a stocks private market value involves estimates of future cash flow which may prove to be incorrect and, therefore, could result in sales of the stock at prices lower than the Funds original purchase price. Portfolio Turnover OCM employs a buy and sell discipline, where it purchases or sells stocks whenever the Funds value criteria are met. This practice may result in a portfolio turnover rate higher than that of many funds with similar investment strategies. High portfolio turnover involves additional transaction costs (such as brokerage commissions) that are borne by the Fund, and might involve adverse tax effects. Foreign Investing Investing in foreign companies typically involves more risks than investing in U.S. companies. These risks can increase the potential for losses in the Fund and may include, among others, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations, and policies that have the effect of limiting or restricting foreign investment or the movement of assets), unfavorable trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility. Short Sales Short-selling is a technique that may be considered speculative. Unlike long positions which have a finite amount of money at risk, unhedged short positions represent theoretically unlimited exposure to the Fund because the price of the stock could increase without limit, making it more expensive for the Fund to close the short position by purchasing replacement stock. Accordingly, short sales of securities may result in losses for the Fund if a securitys price rises. Whenever the Fund sells a stock short, it is required to deposit collateral in segregated accounts to cover its obligation, and to maintain the collateral in an amount at least equal to the market value of the short position. As a hedging technique, the Fund may purchase call options to buy securities sold short by the Fund. Such options would lock in a future purchase price and protect the Fund in case of an unanticipated increase in the price of a security sold short by the Fund. 8 THE OLSTEIN ALL CAP VALUE FUND P AST P ERFORMANCE The bar chart and tables shownon the following pagesillustrate the variability of the Funds returns. The bar chart indicates the risks of investing in Class C shares of the Fund by showing the changes in the performance of the Class C shares of the Fund from year to year (on a calendar year basis). The tables show how the average annual returns of the Adviser Class and Class C shares for the one, five and ten year (since inception for Adviser Class) periods compare with those of the S&P 500 ® Index and Russell 3000 ® Index. The S&P 500 ® Index and Russell 3000 ® Index represent broad measures of market performance. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Adviser Class shares are eligible for sale to investors who pay a separate fee for advisory services to a financial adviser, such as a broker, dealer, bank (including a bank trust department), investment adviser, financial planner, retirement plan administrator or other financial intermediary. The average annual total returns in the Adviser Class table do not reflect the cost of these separate fees. Therefore, the net returns to an Adviser Class shareholder may be less than the returns reflected in the table after a shareholder pays a financial advisers fee. Total Return for Class C as of 12/31* 1999 34.89% 2000 12.93% 2001 17.25% 2002 (19.27)% 2003 36.19% 2004 11.05% 2005 2.79% 2006 14.44% 2007 (3.43)% 2008 (43.80)% Total Return from January 1, 2009 to September 30, 2009: 29.42% Best Quarter: Q4 25.26% Worst Quarter: Q4 (28.36)% * The above returns do not reflect the contingent deferred sales charge (CDSC) of 1.00%, which is imposed if an investor redeems Class C shares within the first year of purchase. If the CDSC was reflected, returns would be less than those shown above. 9 THE OLSTEIN ALL CAP VALUE FUND A VERAGE A NNUAL T OTAL R ETURNS FOR THE P ERIODS E NDING D ECEMBER 31, 2008 CLASS C 1 Year 1 5 Years 10 Years Return Before Taxes (43.80)% (6.65)% 3.36% Return After Taxes on Distributions (43.80)% (7.75)% 1.18% Return After Taxes on Distributions and Sale of Fund Shares (28.47)% (5.02)% 2.36% S&P 500 ® Index (w/dividends reinvested) 2 (37.00)% (2.19)% (1.38)% Russell 3000 ® Index (w/dividends reinvested) 2 (37.31)% (1.95)% (0.80)% Indices reflect no deductions for fees, expenses or taxes ADVISER CLASS 1 Year 5 Years Since Inception (9/21/99) Return Before Taxes (43.43)% (5.97)% 1.97% Return After Taxes on Distributions (43.43)% (7.00)% (0.31)% Return After Taxes on Distributions and Sale of Fund Shares (28.23)% (4.51)% 1.05% S&P 500 ® Index (w/dividends reinvested) 2 (37.00)% (2.19)% (2.24)% Russell 3000 ® Index (w/dividends reinvested) 2 (37.31)% (1.95)% (1.47)% Indices reflect no deductions for fees, expenses or taxes 1 The 1 Year total return figures for Class C assume that the shareholder redeemed at the end of the first year and paid the CDSC of 1.00%. The average annual total returns for Class C shown for 5 Years and 10 Years do not include the CDSC because there is no CDSC if shares are held longer than 1 year. 2 The S&P 500 ® Index is an unmanaged index created by Standard & Poors Corporation that includes 500 leading companies in leading industries of the U.S. economy, and is not an investment product available for purchase. The Russell 3000 ® Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. The Fund returns presented above include operating expenses (such as management fees, transaction costs, etc.) and taxes, where noted, that reduce returns, while the return of the S&P 500 ® Index and the Russell 3000 ® Index do not. An individual who purchases an investment product which attempts to mimic the performance of the S&P 500 ® Index or the Russell 3000 ® Index will incur expenses such as management fees, transaction costs, etc., that reduce returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your particular tax situation and may differ from those shown. Please note that the average annual returns for the S&P 500 ® Index and Russell 3000 ® Index, shown above, are not after-tax return figures. This means that the returns of the S&P 500 ® Index and Russell 3000 ® Index shown above do not reflect the amount of any taxes that may apply if an investor were to purchase directly the individual securities that make up the index. These after-tax return figures do not apply to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The Funds past performance, before and after taxes, is not necessarily an indication of how it will perform in the future. 10 THE OLSTEIN ALL CAP VALUE FUND F UND E XPENSES The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Adviser Class Class C Maximum Sales Charge (Load) Imposed on Purchases None None (as a percentage of offering price) Maximum Contingent Deferred Sales Charge (as a None 1.00% 1 percentage of the lesser of original purchase price or the value of the shares upon redemption) Maximum Sales Charge (Load) Imposed on Reinvested None None Dividends (as a percentage of offering price) Redemption Fees None 2 None 2 1. There is no CDSC if you redeem Class C shares more than one year after purchase. The CDSC may be waived under certain circumstances. 2. The Transfer Agent charges a fee (currently $15) for each wire redemption and for redemption proceeds sent by overnight courier. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Adviser Class 1 Class C Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% 1.00% Other Expenses 2 0.33% 0.33% Total Annual Fund Operating Expenses 1.58% 2.33% 1 The Adviser Class expenses in this table do not include any separate advisory fees that may be charged by financial advisers. 2 Other Expenses include Acquired Fund Fees and Expenses, which were less than 0.01% of the Funds average net assets. 11 THE OLSTEIN ALL CAP VALUE FUND E XPENSE E XAMPLE The following examples are intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The examples assume that you invest $10,000 in each class of the Fund for the time periods indicated and then redeem all of your shares at the end of each period, unless otherwise indicated. The examples also assume that you earn a 5% return each year, with no change in expense levels. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Adviser Class $161 $499 $860 $1,878 Class C (assuming sale of all shares at end of period) $336 $727 $1,245 $2,666 Class C (assuming no sale of shares) $236 $727 $1,245 $2,666 12 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND O BJECTIVES , S TRATEGIES AND M AIN R ISKS I NVESTMENT O BJECTIVES The Strategic Opportunities Funds primary investment objective is long-term capital appreciation and its secondary objective is income. These objectives may be changed without shareholder approval; however, the Fund will provide advance notice to shareholders of any change to its investment objectives. There can be no assurance that the Fund will achieve its objectives. I NVESTMENT S TRATEGIES Principal Investment Strategies Olstein Capital Management believes that management of small- to mid-sized companies face unique strategic choices, challenges and problems, often as a result of the companys size or expectations for growth. OCM also believes that the markets short-term reaction to such situations often creates unique investment opportunities for the long-term investor. The Fund seeks to achieve its objectives by investing primarily in common stocks of small- and mid-sized companies (small-cap or mid-cap stocks) that OCM believes are selling at a significant discount to its proprietary cash flow-based calculation of private market value. When selecting securities for the Strategic Opportunities Funds portfolio, OCM focuses on the criteria, and follows the analytical and valuation methodologies, described in the section of this Prospectus entitled, The Olstein Investment Philosophy. In addition, the Strategic Opportunities Fund may employ a distinctive approach that involves engaging as an activist investor in situations where OCM perceives that such an approach is likely to add value to the investment process. Although the Fund does not have strict limits regarding the size (market capitalization) of companies in which it will invest, the emphasis on small- and mid-sized companies allows the Fund to make significant investments in such companies, which may increase the probability that management will act upon OCMs strategic recommendations. For purposes of this investment policy, the Fund considers small- and mid-sized companies to be companies with market capitalization values (share price multiplied by the number of shares of common stock outstanding) within the range represented in the Russell 2500 TM Index. The Russell 2500 TM Index measures the performance of the 2,500 smallest companies in the Russell 3000 ® Index. As of August 31, 2009, the average market capitalization of the companies in the Russell 2500 TM Index was approximately $1.96 billion and the median market capitalization of the companies in the Russell 2500 TM Index was approximately $491 million. OCM believes that opportunities to buy under-valued stocks of small and mid-sized companies may arise from many factors including, but not limited to: the negative psychology of crowds 13 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND misperceptions of, and investor over-reaction to, short-term problems or negative news the earnings power of such companies may be underappreciated the potential of such companies to generate future free cash flow may be unrecognized such companies may be less prone to identify that change is needed to improve financial results some of these companies may have little or no following among investors such companies may have a higher probability of having unrecognized business lines and hidden or undervalued assets When evaluating stocks for the Fund, OCM emphasizes an inferential analysis of financial statements to assess the quality of earnings reported by the company and to identify early warning alerts of directional changes in the companys ability to generate free cash flow. Because the quality of earnings and future excess cash flow directly affect the valuation of a company, OCM examines and assesses the accounting practices and choices a company makes when constructing its financial statements. OCM seeks to differentiate between companies with aggressive and conservative accounting practices and to identify positive or negative factors affecting a companys ability to generate future free cash flow that may or may not be recognized by the financial markets. The Fund may also engage in shareholder activism as a form of value investing. [Begin Call-Out] As a shareholder activist, Olstein Capital Management may make significant investments in public companies that it believes are substantially undervalued, often seeking to influence management to undertake specific steps to increase shareholder value. The Fund will focus on companies for which OCM has identified strategic alternatives that are being implemented, or could be implemented, by management that have the potential to narrow the valuation gap between market price and OCMs proprietary calculations of private market value. [End Call-Out] OCM often focuses on deep value situations where it believes that the public market price does not reflect OCMs estimate of the companys intrinsic value, or where there is an identifiable impediment to the recognition of private market value. In such situations, OCM will normally approach company management on a cooperative basis offering strategic advice and transactional experience. Desired outcomes of the Funds shareholder activism may include, but are not limited to, the liquidation of non-core assets, share repurchases, a dividend of excess cash, a new or changed management team, material changes in management policies, the removal of a poison pill, or a merger or sale of the company. 14 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND Although the investment managers intent is to acquire a significant investment in the stock of a target company as an activist investor, it is possible that news, price movements, or other market or economic conditions may cause OCM to stop acquiring a stock or to sell an existing position. Other Investment Strategies In addition to investing in common stocks, the Fund may invest in other equity securities or securities that have an equity component, such as warrants, rights, or securities that are convertible into common stock. Within regulatory limits, the Fund also may invest in other investment companies, exchange traded funds (ETFs) and similarly structured pooled investments for the purpose of gaining exposure to appropriate sectors or portions of the U.S. equity markets while maintaining liquidity. The Fund also may invest up to 20% of its net assets in ADRs. The Funds foreign investments will be limited to investments in companies in developed countries, rather than in countries with developing or emerging markets. The Fund will purchase stocks that meet its value criteria and, if OCM concludes that suitable undervalued securities are not available, the Fund may invest all or a portion of its assets in cash or short-term fixed income or money market securities until suitable equity securities are available. At such times, the Fund will pursue its secondary investment objective of income. M AIN R ISKS Investments in the Fund carry certain inherent risks. Discussed below are the main risks of investing in the Fund. Each of these risks has the potential (individually or in any combination) to affect adversely the net asset value of the Fund and cause you to lose money. Non-Diversification Risk The Fund is non-diversified, which means that the Fund is permitted to focus its investments in a smaller number of companies than a diversified fund. As a result, the gains or losses on a single security may have a greater impact on the Funds net asset value than would be the case if investments were made in a larger number of securities. Consequently, the Fund is subject to the risk that it will be more volatile than a diversified fund. Stock Market and Manager Risk Like all mutual funds, an investment in the Fund is subject to the risk that prices of securities may decline over short, or even extended, time periods, or that the investments chosen by OCM may not perform as anticipated. Also, OCM makes all decisions regarding the Funds investments. Therefore, the Funds investment success depends on 15 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND the skill of OCM in evaluating, selecting and monitoring the Funds assets. OCM may be incorrect in its judgment of the value of particular stocks. Small- and Mid-Sized Company Risk The securities of companies with small- and mid-sized capitalizations may involve greater investment risks than securities of companies with larger capitalizations. Small-and mid-sized companies may have an unproven or narrow technological base and limited product lines, distribution channels, and market and financial resources, and small capitalization companies also may be dependent on entrepreneurial management, making the companies more susceptible to certain setbacks and reversals. As a result, the securities of small- and mid-sized capitalization companies may be subject to more abrupt or erratic price movements, may have more limited marketability, and may be less liquid than securities of companies with larger capitalizations. Securities of small- and mid-sized companies also may pay no, or only small, dividends. Value Investing Style Risk The Fund uses a value-oriented investment approach. However, a particular value stock may not increase in price as anticipated by OCM (and may actually decline in price) if other investors fail to recognize the stocks value or if a catalyst that OCM believes will increase the price of the stock does not occur or does not affect the price of the stock in the manner or to the degree anticipated. Also, OCMs calculation of a stocks private market value involves estimates of future cash flow which may prove to be incorrect and, therefore, could result in Fund sales of the stock at prices lower than the Funds original purchase price. Portfolio Turnover OCM employs a buy and sell discipline, where it purchases or sells stocks whenever the Funds value criteria are met. This practice may result in a portfolio turnover rate higher than that of many funds with similar investment strategies. High portfolio turnover involves additional transaction costs (such as brokerage commissions) that are borne by the Fund, and might involve adverse tax effects. Liquidity Risk The securities of many small- and mid-sized companies may have a smaller float (the number of shares that normally trade) and attract less market interest and, therefore, are subject to liquidity risk. Liquidity risk is the risk that certain securities may be difficult or impossible to sell at the time and price that the Fund would like to sell the security. If that happens, the Fund may have to lower the price, sell other securities instead, or forego an investment opportunity, any of which could have a negative effect on Fund performance. Foreign Investing Investing in foreign companies typically involves more risks than investing in U.S. companies. These risks can increase the potential for losses in the Fund and may include, 16 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND among others, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations, and policies that have the effect of limiting or restricting foreign investment or the movement of assets), unfavorable trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility. ETF Risk ETFs in which the Fund invests are subject to the risk that the market for securities that seek to replicate a particular index, or the market as a whole, may decline. ETFs may trade at a discount to the aggregate value of the underlying securities. The underlying securities in an ETF may not follow the price movements of an entire industry or sector. Trading in an ETF may be halted if the trading in one or more of the ETFs underlying securities is halted. Although expense ratios for ETFs generally are low, frequent trading of ETFs by the Fund can generate brokerage expenses. An investment in other investment companies or ETFs will cause the Fund to pay indirectly a portion of the expenses of these companies. P AST P ERFORMANCE The bar chart and tables shown below illustrate the variability of the Funds returns. The bar chart indicates the risks of investing in Class C shares of the Fund by showing the changes in the performance of the Class C shares of the Fund from year to year (on a calendar year basis). The tables show how the average annual returns of the Class A and Class C shares for the one year and since inception periods compare with those of the S&P 500 ® Index and Russell 2500 ® Index. The S&P 500 ® Index represents a broad measure of market performance. The Russell 2500 ® Index represents the market sector of small and mid-sized companies in which the Fund invests. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Total Return for Class C as of 12/31* 2007 (5.81)% 2008 (38.58)% Total Return from January 1, 2009 to September 30, 2009: 37.69% Best Quarter: Q2 9.36% Worst Quarter: Q4 (29.35)% * The above returns do not reflect the contingent deferred sales charge (CDSC) of 1.00%, which is imposed if an investor redeems Class C shares within the first year of purchase. If the CDSC was reflected, returns would be less than those shown above. 17 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND A VERAGE A NNUAL T OTAL R ETURNS FOR THE P ERIODS E NDING D ECEMBER 31, 2008 Since Inception CLASS A 1 1 Year (11/1/06) Return Before Taxes (38.11)% (20.57)% Return After Taxes on Distributions (38.11)% (20.62)% Return After Taxes on Distributions and Sale of Fund Shares (24.77)% (17.10)% S&P 500 ® Index (w/dividends reinvested) 2 (37.00)% (15.66)% Russell 2500 ® Index (w/dividends reinvested) 2 (36.79)% (16.67)% Indices reflect no deductions for fees, expenses or taxes Since Inception CLASS C 1 Year 3 (11/1/06) Return Before Taxes (38.58)% (21.03)% Return After Taxes on Distributions (38.58)% (21.07)% Return After Taxes on Distributions and Sale of Fund Shares (25.08)% (17.47)% S&P 500 ® Index (w/dividends reinvested) 2 (37.00)% (15.66)% Russell 2500 ® Index (w/dividends reinvested) 2 (36.79)% (16.67)% Indices reflect no deductions for fees, expenses or taxes 1 The total return figures for Class A include the maximum front-end sales charge of 5.50% imposed on purchases. 2 The S&P 500 ® Index is an unmanaged index created by Standard & Poors Corporation that includes 500 leading companies in leading industries of the U.S. economy, and is not an investment product available for purchase. The Russell 2500 ® Index is an unmanaged index that measures the performance of the small to mid-cap segment of the U.S. equity universe. The Russell 2500 ® Index is a subset of the Russell 3000 ® Index, and includes approximately 2,500 of the smallest securities. The Fund returns presented above include operating expenses (such as management fees, transaction costs, etc.) and taxes, where noted, that reduce returns, while the return of the S&P 500 ® Index and the Russell 2500 ® Index do not. An individual who purchases an investment product which attempts to mimic the performance of the S&P 500 ® Index or the Russell 2500 ® Index will incur expenses such as management fees, transaction costs, etc., that reduce returns. 3 The 1 Year total return figures for Class C assume that the shareholder redeemed at the end of the first year and paid the CDSC of 1.00%. The average annual total returns for Class C shown for the period since inception does not include the CDSC because there is no CDSC if shares are held longer than 1 year. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after- 18 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND tax returns depend on your particular tax situation and may differ from those shown. Please note that the average annual returns for the S&P 500 ® Index and Russell 2500 ® Index, shown above, are not after-tax return figures. This means that the returns of the S&P 500 ® Index and Russell 2500 ® Index shown above do not reflect the amount of any taxes that may apply if an investor were to purchase directly the individual securities that make up the index. These after-tax return figures do not apply to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The Funds past performance, before and after taxes, is not necessarily an indication of how it will perform in the future. F UND E XPENSES The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Class C Maximum Sales Charge (Load) Imposed on Purchases 5.50% 1 None (as a percentage of offering price) Maximum Contingent Deferred Sales Charge (as a None 1 1.00% 2 percentage of the lesser of the original purchase price or the value of the shares upon redemption) Maximum Sales Charge (Load) Imposed on Reinvested None None Dividends (as a percentage of offering price) Redemption Fees None 3 None 3 1 Purchases of $1 million or more, or purchases into account(s) with accumulated value of $1 million or more, that were not subject to a front-end sales charge are subject to a CDSC of 1.00% if sold within one year of the purchase date. 2 There is no CDSC if you redeem Class C shares more than one year after purchase. The CDSC may be waived under certain circumstances. 3 The Transfer Agent charges a fee (currently $15) for each wire redemption and for redemption proceeds sent by overnight courier. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Class A 1 Class C Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% 1.00% Other Expenses 2 1.36% 1.36% Total Annual Fund Operating Expenses 3 2.61% 3.36% Management Fee Waiver/Expense Reimbursement 3 (1.00%) (1.00%) Net Expenses 3 1.61% 2.36% 1 The Class A expenses in this table do not include any separate advisory fees that may be charged by financial advisers. 19 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 2 Other Expenses include Acquired Fund Fees and Expenses, which were 0.01% of the Funds average net assets. Without Acquired Fund Fees and Expenses, Net Expenses would have been 1.60% and 2.35% with respect to Class A shares and Class C shares, respectively. 3 OCM has contractually agreed to waive or reduce all or a portion of its management fee and, if necessary, to bear certain other expenses to limit the annualized expenses of both Class A shares and Class C shares of the Strategic Opportunities Fund to 1.35%, exclusive of 12b-1 fees, shareholder servicing fees, acquired fund fees and expenses, taxes, interest and non-routine expenses or costs, including but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings and liquidations (collectively, non-routine expenses.) OCM may seek reimbursement of its waived fees and expenses borne under certain circumstances. This contractual fee waiver will remain in effect until at least October 28, 2010. E XPENSE E XAMPLE The following examples are intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The examples assume that you invest $10,000 in each class of the Fund for the time periods indicated and then redeem all of your shares at the end of each period, unless otherwise indicated. The examples also assume that you earn a 5% return each year, with no change in expense levels. Please note that the one-year numbers below are based on the Fund's net expenses resulting from the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $705 $1,227 $1,775 $3,262 Class C (assuming sale of all shares at end of period) $339 $940 $1,664 $3,582 Class C (assuming no sale of shares) $239 $940 $1,664 $3,582 20 FUND INFORMATION M ANAGEMENT O F T HE F UNDS The Funds investments and day-to-day business operations are managed by Olstein Capital Management, L.P. (OCM), 4 Manhattanville Road, Purchase, New York 10577-2119, subject to supervision by the Board of Trustees of the Trust. The members of the Board of Trustees are fiduciaries for the Funds shareholders and establish policy for the operation of the Trust. As investment manager, OCM selects investments for the Funds and supervises each Funds portfolio transactions to buy and sell securities, all according to each Funds stated investment objectives and policies. OCM is also responsible for selecting brokers and dealers to execute the Funds portfolio transactions. OCM may place transactions through itself or Fund affiliates, subject to the Securities and Exchange Commission (SEC) rules designed to ensure fairness of commissions. OCM provides, on a reimbursable basis, administrative and clerical services, office space and other facilities for the Funds and keeps certain books and records for the Funds. To date, OCM has chosen not to accrue or seek reimbursement for such expenses from the Funds. Pursuant to separate Investment Management Agreements between the Trust and OCM for the All Cap Value and Strategic Opportunities Funds, each Fund is obligated to pay OCM an annual fee for its investment management services. The total annual advisory fees that the All Cap Value Fund and Strategic Opportunities Fund pay OCM (as a percentage of average daily net assets) is as follows: Fund Assets Management Fee All Cap Value Fund On the first $1 billion 1.00% Over $1 billion up to $1.5 billion 0.95% Over $1.5 billion up to $2.0 billion 0.90% Over $2.0 billion up to $2.5 billion 0.85% Over $2.5 billion up to $3.0 billion 0.80% Over $3.0 billion 0.75% Strategic Opportunities Fund All assets 1.00% Prior to October 31, 2009, the All Cap Value Funds contractual management fee was equal to 1.00% of the Funds average daily net assets. For the fiscal year ended June 30, 2009, the All Cap Value Fund paid OCM a management fee of 1.00% of its average daily net assets. OCM waived all of its management fee with respect to the Strategic Opportunities Fund during the fiscal year 21 FUND INFORMATION ended June 30, 2009. OCM has contractually agreed to waive or reduce all or a portion of its management fee and, if necessary, to bear certain other expenses to limit the annualized expenses of both Class A shares and Class C shares of the Strategic Opportunities Fund to 1.35%, exclusive of 12b-1 fees, shareholder servicing fees, acquired fund fees and expenses, taxes, interest and non-routine expenses. OCM may seek reimbursement of its waived fees and expenses borne for a three-year period following such fee waivers and expense reimbursements, provided that the reimbursement by the Fund to OCM will not cause total operating expenses, exclusive of 12b-1 fees, shareholder servicing fees, acquired fund fees and expenses, taxes, interest, and non-routine expenses to exceed the expense cap as then may be in effect for the Fund. This contractual fee waiver will remain in effect until at least October 28, 2010. A discussion regarding the basis for the Board of Trustees approval of the Investment Management Agreements between the Trust, on behalf of each of the Funds, and OCM is available in the Funds semi-annual report to shareholders for the semi-annual period ended December 31, 2008. P ORTFOLIO M ANAGERS Robert A. Olstein serves as the Chairman, Chief Executive Officer and Chief Investment Officer of Olstein Capital Management. Mr. Olstein is the Co-Portfolio Manager for each Fund, and as Olstein Capital Managements Chief Investment Officer, has primary responsibility and final decisionmaking authority for the management of the Funds portfolios of securities. Mr. Olstein also serves as Trustee, Chairman and President of the Trust. Mr. Olstein has been engaged in various aspects of securities research and portfolio management for both institutional and retail clients since 1968. In 1971, he co-founded the Quality of Earnings Report service, which pioneered the idea of utilizing inferential screening of financial statements to identify early warning alerts of potential changes in a companys future earnings power, and thus, the value of its stock. Prior to forming OCM, Mr. Olstein managed portfolios for individuals, corporations and employee benefit plans as Senior Vice President/Senior Portfolio Manager at Smith Barney Inc. and its predecessor companies between 1981 and 1995. Mr. Olstein is a senior member of the New York Society of Securities Analysts and a fellow member of the Financial Analysts Federation. He is a past recipient of the Financial Analysts Federation (now CFA Institute) Graham & Dodd Scroll Award, has testified before the Banking Committee of the United States Senate on bank accounting practices and the Senate Banking Committee on bank accounting, and has been quoted in, and is the author of, numerous articles on corporate reporting and disclosure practices in publications such as The Wall Street Journal, Business Week, The New York Times, Barrons , and other financial publications. Mr. Olstein periodically appears as a guest commentator on Fox News Channel, CNBC, and CNN. Mr. Olstein has managed each Fund since its inception. Mr. Olstein holds an M.B.A. in Accounting and a B.A. in Mathematical Statistics from Michigan State University. Mr. Olstein has served as the Portfolio Manager or Co-Portfolio Manager for the All Cap Value Fund and as the Co-Portfolio Manager for the Strategic Opportunities Fund since their inception. 22 FUND INFORMATION Eric R. Heyman serves as Director of Research for Olstein Capital Management and Co-Portfolio Manager of each Fund. As Co-Portfolio Manager, Mr. Heyman works with Mr. Olstein in the day-to-day decision-making and portfolio activities of the Funds. Mr. Heyman has been with OCM since 1996 and was named Director of Research in June 2005. As Director of Research, Mr. Heyman documents and maintains OCMs valuation models, valuation procedures and research methodology and oversees the ongoing generation of investment ideas, sector and company coverage and the orderly flow of information throughout the Research Department. Previously, Mr. Heyman held the position of Accountant with Norstar Energy, a subsidiary of Orange and Rockland Utility. Mr. Heyman has been quoted or featured in numerous business media outlets such as The New York Times, BusinessWeek, SmartMoney, The Wall Street Transcript, Crains Financial Week, Bottom Line Personal , and the Associated Press. Mr. Heyman holds a B.B.A. in Accounting from Pace University. Mr. Heyman has been a Co-Portfolio Manager of the Strategic Opportunities Fund since its inception, and has been Co-Portfolio Manager of the All Cap Value Fund since October 2008. The Funds Statement of Additional Information (SAI) furnishes additional information about the Portfolio Managers compensation, other accounts managed by the Portfolio Managers and each Portfolio Managers ownership of securities in the Funds that he manages. F UND D ISTRIBUTION OCM serves as each Funds principal underwriter and national distributor. Shares of the Funds are offered to investors through financial advisers such as brokers, dealers, banks (including bank trust departments), investment advisers, financial planners, retirement plan administrators and other financial intermediaries that have a selling, servicing, administration or similar agreement with OCM. OCM also engages directly in sales efforts, provides marketing and shareholder servicing support for the Funds, and coordinates the distribution activities of the Funds, service providers and financial advisers. OCM is the broker-dealer primarily responsible for a significant percentage of shareholder accounts. Sales Charges . As described in this Prospectus, shareholders of Class A and Class C shares may pay initial or deferred sales charges that compensate OCM and other financial advisers for sales activities. Shareholders of the Adviser Class shares do not pay initial or deferred sales charges. Rule 12b-1 Distribution and Shareholder Servicing Fees . Financial advisers and OCM are also compensated by the Funds through Rule 12b-1 distribution and shareholder servicing fees. The Funds have adopted Shareholder Servicing and Distribution Plans pursuant to Rule 12b-1 under the Investment Company Act of 1940. Each 12b-1 Plan assesses fees to the Class that are used to compensate financial advisers for sales of shares of the Class and for shareholder and distribution services provided to that Class shareholders. Because these fees are paid out of the assets of a Class on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. 23 FUND INFORMATION Under the Class A Plan, the assets of the Funds Class A shares are subject to annual fees totaling 0.25% of the average daily net assets of the Class. Under the Adviser Class Plan, the assets of the Funds Adviser Class shares are subject to annual fees totaling 0.25% of the average daily net assets of the Class. Under the Class C Plan, the assets of a Funds Class C shares are subject to annual fees totaling 1.00% of the average daily net assets of the Class. Seventy-five percent of the fee payable under the Class C Plan may be used to compensate OCM and financial advisers for distribution-related activities which may include the preparation, printing and distribution of prospectuses, sales materials, reports, advertising, media relations and other distribution-related expenses, including allocable overhead and compensation of OCM officers and personnel involved in sales and marketing activities. The fees also cover payments to financial advisers with respect to sales of Class C shares. The remaining twenty-five percent of the fee is a shareholder servicing fee used to compensate OCM and financial advisers for ongoing servicing and maintenance of each Funds Class C shareholder accounts. Such shareholder servicing activities include responding to shareholder inquiries or providing other similar services not otherwise required to be provided by OCM or the Funds administrator. Payments under the 12b-1 Plans are not tied exclusively to distribution or shareholder servicing expenses actually incurred by OCM or others, and the payments may exceed or be less than the amount of expenses actually incurred. To promote the sale of the Funds Class C shares, OCM usually makes up-front payments from its own resources to financial advisers in amounts up to 1.00% of the amount invested by their clients in the Class C shares of the Funds. In order to recoup these up-front payments, OCM receives all of the 12b-1 fees during the first year. After one year, financial advisers receive the entire ongoing 12b-1 fees associated with their clients investments. Up-front payments to financial advisers are financed solely by OCM and are not financed by investors or the Funds. In certain cases, OCM will not make an up-front payment from its own resources to financial advisers whose clients purchase Class C shares of the Funds. In these situations, the financial adviser begins receiving Rule 12b-1 distribution and shareholder servicing fees immediately, and no CDSC will be imposed on redemptions of shares held less than one year. Revenue Sharing . OCM also pays additional compensation, at its own expense and not as an expense of the Funds, to certain unaffiliated financial advisers. These payments may be for marketing, promotional or related services in connection with the sale or retention of Fund shares and/or for shareholder servicing. Such payments may also be paid to financial advisers for providing recordkeeping, sub-accounting, transaction processing, due diligence, training operations and systems support and other shareholder or administrative services in connection with investments in the Funds. The existence or level of payments made to a qualifying financial adviser in any year will vary and may be substantial. Such payments are based on factors that include differing levels of services provided by the financial adviser, the level of assets maintained in the financial advisers customer accounts, sales of new shares by the financial adviser, the placing of the Funds on a recommended or preferred list, providing the Funds with shelf space and/or a 24 FUND INFORMATION higher profile for the financial advisers consultants, sales personnel and customers, access to a financial advisers sales personnel and other factors. These payments to financial advisers are in addition to the distribution and service fees and sales charges described in this Prospectus. OCM makes revenue sharing payments from its own profits or resources. Generally, OCM pays such amounts from its own resources when the selling and/or servicing fees required by financial advisers exceed the amount of 12b-1 fees that may be available from the Funds. Any such revenue sharing payments will not change the net asset value or the price of a Funds shares. To the extent permitted by SEC and the Financial Industry Regulatory Authority, Inc. (FINRA) rules and other applicable laws and regulations, OCM may pay or allow other promotional incentives or payments to financial advisers. Revenue sharing payments may create a financial incentive for financial advisers and their sales personnel to highlight, feature or recommend funds based, at least in part, on the level of compensation paid. If one mutual fund sponsor or distributor makes greater payments for distribution assistance than sponsors or distributors of other mutual funds, a financial adviser and its salespersons may have a financial incentive to favor sales of shares of one mutual fund complex over another or over other investment options. You should consult with your financial adviser and review carefully any disclosures they provide regarding the potential conflicts of interest associated with the compensation they receive in connection with investment products they recommend or sell to you. For more information, please see the SAI. 25 SHAREHOLDER INFORMATION S HARE C LASSES O F T HE F UNDS Each Fund offers two classes of shares. The All Cap Value Fund offers Adviser Class shares and Class C shares, and the Strategic Opportunities Fund offers Class A shares and Class C shares. Share Class Available for Investment Class Class Adviser A C Class All Cap Value Fund No Yes Yes Strategic Opportunities Fund Yes Yes No The services or share classes available to you may vary based on where you choose to purchase shares of the Funds. Each share class of a Fund represents an investment in that Funds portfolio of securities, but each share class has its own sales charge and expense structure, allowing you to choose the class that best suits your situation. When you purchase shares of the Funds, you must choose a share class. If none is chosen, an investment in the All Cap Value Fund will be made in Class C shares, and an investment in the Strategic Opportunities Fund will be made in Class A shares. Please note, foreign investors generally are not permitted to invest in the Funds. You should consider several factors when choosing a share class, including: How long you expect to own the shares; How much you plan to invest; Total expenses associated with owning each share class; Whether you qualify for any reduction or waiver of sales charges; and Whether you plan on redeeming shares in the near future. Each investors financial considerations will differ. You should consult with your financial adviser who can assist you in deciding on the best share class for your situation. ADVISER CLASS SHARES (All Cap Value Fund Only) Adviser Class shares are generally only offered for sale through a financial adviser, such as a broker, dealer, bank (including a bank trust department), investment adviser, financial planner, retirement plan administrator or other financial intermediary and other financial professionals that charge a separate fee for advisory or administrative services. The Adviser Class is also available to officers, Trustees, Directors and employees of OCM (or any investment company managed by OCM) or any affiliate of OCM, and 26 SHAREHOLDER INFORMATION members of their families, including trusts established for the benefit of the foregoing. There are no sales charges imposed by the Fund on Adviser Class Shares. Adviser Class Shares are generally not sold directly by the Fund to individual investors. The Rule 12b-1 distribution and shareholder servicing fees are lower for this class of shares than the All Cap Value Funds Class C shares because the financial advisers selling this class usually charge investors an additional fee for advisory services (usually asset based) and perform distribution, administration and/or shareholder services that benefit the All Cap Value Fund. You should contact your financial adviser to purchase Adviser Class shares of the All Cap Value Fund. CLASS A SHARES (Strategic Opportunities Fund Only) Class A shares of the Strategic Opportunities Fund are generally offered for sale through financial advisers, such as brokers, dealers, investment advisers, and financial planners and directly from the Fund. Class A shares have a maximum front-end sales charge of 5.50% that is included in the offering price of the Class A shares. The offering price of the shares includes the front-end sales charge, which is deducted from the shareholders initial purchase of shares, as described in more detail below. This sales charge is paid at the time of purchase and is not invested in the Fund. Class A shares also are subject to an ongoing Rule 12b-1 distribution and shareholder servicing fee of 0.25% of the average daily net assets of Class A shares of a Fund. For more information regarding the Class A shares Rule 12b-1 fee, see the section entitled Rule 12b-1 Distribution and Shareholder Servicing Fees under the heading Fund Distribution above. Class A shares representing reinvestment of dividends are not subject to this front-end sales charge. Class A shares are generally not subject to a contingent deferred sales charge (a CDSC), except as discussed below. The front-end sales charges for Class A shares are assessed as follows: Sales Charge as a Percentage of: Net Amount Amount of Investment Offering Price Invested Less than $50,000 5.50% 5.82% $50,000 to $99,999 4.50% 4.71% $100,000 to $249,999 3.50% 3.63% $250,000 to $499,999 2.50% 2.56% $500,000 to $999,999 2.00% 2.04% $1,000,000 and over 1 0.00% 0.00% 1 A CDSC of 1.00%, based on the lesser of the original purchase price or the value of such shares at the time of redemption, is charged on shares sold within one year of the purchase date. Class A shares representing reinvestment of dividends are not subject to this 1.00% charge. 27 SHAREHOLDER INFORMATION Sales Charge Waivers for Class A Shares The Funds Class A front-end sales charge will not apply to Class A shares purchased by or through: 1. An Officer, Trustee, Director or employee of OCM (or any investment company managed by OCM), any affiliate of OCM, the Funds custodian bank or Transfer Agent and members of their families, including trusts established for the benefit of the foregoing. 2. Employees of brokerage firms that are in good standing with FINRA, employees of financial planning firms who place orders for the Funds through a member in good standing with FINRA, and the families (limited to spouses, domestic partners, and dependent children under age 21) of both types of employees, provided that the orders are placed through a FINRA member firm that has signed an agreement with OCM to sell Fund shares. 3. Customers of bank trust departments, companies with trust powers, brokers, dealers and investment advisers who charge fees for services, including brokers and dealers who utilize wrap fee or similar arrangements, subject to the conditions, fees and restrictions imposed by these persons. 4. Clients of administrators or other service providers of tax-qualified employee- sponsored retirement plans which have entered into agreements with OCM. 5. Retirement plans and deferred compensation plans and trusts used to fund those plans (including, for example, plans qualified or created under sections 401(a), 401(k), 403(b) or 457 of the Internal Revenue Code), in each case if those purchases are made through a broker, agent or other financial adviser that has made special arrangements with OCM for those purchases. 6. Charities, charitable organizations or foundations, including trusts established for the benefit of charitable organizations or foundations. 7. Shareholders who originally paid a front-end sales charge on Class A shares of a Fund and reinvest the money in the same Fund or of a different Fund of the Trust up to the amount previously redeemed within 180 days of the redemption date. To reinvest in Class A shares at net asset value (without paying a sales charge), you must notify the Funds Transfer Agent or your financial adviser in writing at the time of the transaction about the prior redemption. 8. Shareholders exercising the exchange privilege, as described in this Prospectus. Sales Charge Reductions for Class A Shares As shown in the table above, larger purchases of Class A shares can reduce the percentage sales charge you pay. In determining whether you are entitled to pay a 28 SHAREHOLDER INFORMATION reduced sales charge, you may aggregate certain other purchases with your current purchases as described below. Rights of Accumulation. A purchaser of Class A shares may qualify for a reduction of the front-end sales charge on purchases of Class A shares by combining a current purchase with certain other shares of either of the Funds already owned. To determine if you qualify for a reduction of the front-end sales charge, the amount of your current purchase is added to the current net asset value of your other Adviser Class shares, Class A shares and Class C shares, as well as those Adviser Class shares, Class A shares and Class C shares of your spouse or domestic partner, and dependent children under the age of 21 residing in the same household. If you are the sole owner of a company, you also may add any company accounts, including retirement plan accounts invested in Adviser Class shares, Class A shares and Class C shares of the Funds. Companies with one or more retirement plans may add together the total plan assets invested in Adviser Class shares, Class A shares and Class C shares of the Funds to determine the front-end sales charge that applies. To qualify for the discount, when each purchase is made the financial adviser or shareholder must provide the Funds Transfer Agent with sufficient written information concerning qualifying related accounts to verify that the purchase qualifies for the privilege or discount, as discussed below under Note on Sales Charge Reductions and Waivers for Class A Shares. The right of accumulation may be amended or terminated by the Funds at any time as to purchases occurring thereafter. Shares purchased through a financial adviser may be subject to different procedures concerning Rights of Accumulation. Please contact your financial adviser for more information. Letter of Intent. By signing a Letter of Intent (LOI) you can reduce your Class A sales charge. Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period. The LOI will apply to all purchases of Adviser Class shares, Class A shares and Class C shares of the Funds. Any shares purchased within 90 days of the date you sign the LOI may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date. Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the LOI. The minimum initial investment under an LOI is 5.50% of the intended amount, and must be invested immediately. Shares equal to 5.50% of the amount of the LOI will be held in escrow during the 13-month period. If, at the end of that time the total amount of purchases made is less than the amount originally intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect. This amount will be obtained from redemption of the escrow shares. Any remaining escrow shares will be released to you. If you establish an LOI, you can aggregate your accounts as well as the accounts of your spouse or domestic partner, and dependent children under the age of 21 residing in the same household. You will need to provide written instruction with respect to the other accounts whose purchases should be considered in fulfillment of the LOI. 29 SHAREHOLDER INFORMATION Note on Sales Charge Reductions and Waivers for Class A Shares Additional information concerning sales charge reductions and waivers is available in the SAI. If you think you qualify for any of the sales charge waivers or reductions described above, you will need to notify and provide documentation to your financial adviser or the Funds Transfer Agent. You will also need to notify your financial adviser or the Funds Transfer Agent of the existence of other accounts in which there are holdings eligible to be aggregated to meet certain sales charge breakpoints. Information you may need to provide to your financial adviser or the Funds includes: Information or records regarding shares of the Funds held in all accounts at any financial adviser; Information or records regarding shares of the Funds held in any account at any financial adviser by related parties of the shareholder, such as members of the same family; and/or Any other information that may be necessary for the Funds to determine your eligibility for a reduction or waiver of a sales charge. For more information, you should contact your financial adviser or the Funds. CLASS C SHARES Class C shares of each Fund are offered to the public through financial advisers, such as brokers, dealers, investment advisers and financial planners, and directly by the Funds. You may purchase Class C shares of a Fund by following the instructions for purchasing shares as described under the section in this Prospectus entitled, How to Purchase Shares. Class C Sales Charges Class C shares of a Fund that are redeemed within the first year of purchase may be subject to a CDSC of 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption. There is no CDSC if Class C shares are redeemed more than one year after purchase or in certain cases where OCM does not make an up-front payment from its own resources to the shareholders financial adviser. Class C shares also are subject to an ongoing Rule 12b-1 distribution and shareholder servicing fee of 1.00% of the average daily net assets of Class C shares of a Fund. For more information regarding the Class C shares Rule 12b-1 fee, see the section entitled, Rule 12b-1 Distribution and Shareholder Servicing Fees under the heading Fund Distribution above. Class C shares are not subject to a front-end sales charge. The CDSC charges for Class C shares are assessed on redemptions as follows: CDSC Year After Purchase Made (as a % of dollar amount subject to charge) Up to 1 year: 1.00% After 1 full year: None 30 SHAREHOLDER INFORMATION CDSC Waivers To obtain a waiver of the current CDSC, you must notify the Funds, which may require evidence of your qualification. The Funds CDSC will not apply to the following redemptions: 1. Participants in 401(k) or 403(b) plans for which a Fund is listed as an investment option and OCM is listed as broker of record. 2. Certain shareholders exercising the exchange privilege, as described in the section entitled How to Exchange Shares below. 3. Eligible Mandatory Distributions under 403(b) Plans and individual retirement accounts to shareholders who have attained the age of 70-1/2 (waiver applies only to amounts necessary to meet the required minimum amount). 4. The death of the shareholder. In addition, Fund shareholders who reinvest the entire amount of their redemption proceeds in Class C shares of the same Fund or a different Fund within forty-five (45) days of redeeming Class C shares of a Fund of the Trust, will receive the number of shares equal in value to their reinvested redemption proceeds plus the number of shares necessary to reimburse the amount of the CDSC they paid at redemption based on the net asset value per share of the particular Funds Class C shares at the time of reinvestment. The repurchase of shares must occur within the same account as the redemption or into an identically registered account in another Class C Fund. All Class C shares purchased pursuant to this reinstatement privilege will be liable for future CDSCs on redemptions as of the date of repurchase. You should be sure to notify the Funds Transfer Agent upon such a repurchase when you wish to exercise this reimbursement privilege . NOTE ON SALES CHARGES Information regarding the Funds distribution arrangements and the applicable sales charge reductions and waivers is available on the Funds website, free of charge, at http://www.olsteinfunds.com . D ISCLOSURE OF P ORTFOLIO H OLDINGS A description of the Funds policies and procedures with respect to the disclosure of the Funds portfolio holdings is available in the SAI. 31 SHAREHOLDER INFORMATION P RICING O F F UND S HARES Each Funds classes of shares invest in the same portfolio of investments. For each Fund, the offering price for each class of shares is the net asset value per share (NAV) of that particular class plus any applicable sales charge. A Funds NAV is determined by the Fund as of the close of regular trading (generally 4:00 p.m. Eastern time) on each day that the Funds are open for business (normally any day that the New York Stock Exchange is open for unrestricted trading). The New York Stock Exchange is closed on New Years Day, Dr. Martin Luther King, Jr. Day, Presidents Day, Good Friday, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. Purchase and redemption requests are priced at the next NAV calculated after receipt and acceptance of a completed purchase or redemption request. For each Fund, each Class NAV is determined by dividing the value of the Funds securities, cash and other assets attributable to that Class, minus all expenses and liabilities, by the number of shares outstanding for that Class ((assets  liabilities)/number of shares NAV). The NAV for each Class takes into account the expenses and fees of that Class of each Fund, including management, distribution and shareholder servicing fees, which are accrued daily. Each Class of shares of each Fund has its own NAV which reflects that respective Class distribution and shareholder servicing fees. Each Funds equity securities are valued at their market value, which usually means the last quoted sale price on the securitys principal exchange that day. However, securities traded on the NASDAQ NMS or Small Cap exchanges are valued at the NASDAQ Official Closing Price (NOCP). Lacking any sales, an equity security usually is valued at the mean between the closing bid and ask price. If such market quotations are not readily available, the equity securities may be valued at their fair value, as described below. Debt securities, other than short-term investments having a maturity of less than 60 days, are valued by using the mean between the closing bid and asked prices provided by a pricing service. If the closing bid and asked prices are not readily available, the pricing service may provide a price determined by a matrix pricing method. In the absence of market quotations or matrix-derived prices from the pricing service, the security may be valued at its fair value, as described below. Short-term investments with remaining maturities of less than 60 days at the time of purchase are valued at amortized cost, which approximates market value, unless the Trusts Board of Trustees determines that this does not represent fair value. If market quotations are not readily available, or if OCM, in its discretion, has reason to believe that the market quotations that are available may not accurately reflect the fair value of a particular security, the security will be valued at its fair market value as determined in good faith under procedures adopted by the Board of Trustees. By fair valuing a security, the price of which may have been affected by (i) events occurring after the close of trading in its market or (ii) news after the last market pricing of the security, a Fund attempts to establish a price that it might reasonably expect to receive upon its current sale of that security. These methods are designed to help ensure that the prices at which Fund shares are purchased and redeemed are fair, and do not result in the dilution of shareholder interests or other harm to shareholders. In view of the types of securities commonly held by the Funds, including the fact that the foreign securities generally are 32 SHAREHOLDER INFORMATION either depositary receipts or securities of foreign companies traded on U.S. exchanges, the market prices at the time that the Funds determine their NAVs normally will reflect the relevant information, and therefore not require fair value pricing. In addition, the Funds may use third party pricing services to provide prices of certain portfolio securities. The use of fair value pricing, as described above, may result in a Funds pricing a particular portfolio security differently than other funds that may hold the same security. Because the Funds may invest in securities of other investment companies, the net asset values of the All Cap Value Fund and Strategic Opportunities Fund may include net asset values of other investment companies in which that Fund invests. The prospectuses for such other investment companies explain the circumstances under which these companies will use fair value pricing and the effects of such pricing. The SAI contains additional information regarding the pricing of the Funds shares. H OW T O P URCHASE S HARES You may purchase shares at the first NAV, plus any applicable sales charge, calculated after the Funds Transfer Agent receives and accepts your purchase order in proper form as described below. The Funds or their service providers have entered into arrangements authorizing certain financial advisers (or their agents) to accept purchase and redemption orders for Fund shares. The Funds will be deemed to have received an order when an authorized intermediary or agent accepts the order, and the investor will receive the next NAV calculated. If you purchase or sell shares through a financial adviser, it is the financial advisers responsibility to transmit your request to the Funds Transfer Agent prior to the close of the New York Stock Exchange to receive that days share price. The Funds will not accept payment in cash, money orders or cashiers checks, unless the cashiers checks are in excess of $10,000. To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, travelers checks or starter checks for the purchase of shares. The Funds are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. All checks should be made payable to the Fund in which you are investing. All checks must be drawn on a bank located within the United States and must be payable in U.S. dollars. Your purchase of Fund shares is subject to annual 12b-1 Plan expenses. Your purchase of Class A shares may be subject to a front-end sales charge. In addition, if you redeem Class C shares within one year of purchase, the shares may be subject to a CDSC. In addition, in certain cases, if you redeem Class A shares within one year of purchase, the shares may be subject to a CDSC. Financial advisers, such as brokers, dealers, investment advisers and financial planners, may charge their customers a processing or service fee in connection with the purchase of Fund shares. The amount and applicability of any such fee is determined and disclosed to its customers by each individual financial adviser. Processing or service fees typically 33 SHAREHOLDER INFORMATION are fixed, nominal dollar amounts and are in addition to the sales and other charges described in this Prospectus and the SAI. Your financial adviser should provide you with specific information about any processing or service fees you will be charged. The following table describes the initial and subsequent investment minimums for the Funds: Minimum Investments Initial Subsequent Regular Accounts $1,000 $100 ($1,000 by wire) Qualified Retirement Plans or IRAs $1,000 $100 The Funds reserve the right to vary the initial and subsequent minimum investment requirements at any time. REQUIRED PURCHASER INFORMATION The Trust, on behalf of the Funds, has established an Anti-Money Laundering Compliance Program as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act). To ensure compliance with this law, the Funds are required to obtain the following information for all customers seeking to open an account (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): Full name Date of birth (individuals only) Social Security or tax identification number Permanent street address (P.O. Box only is not acceptable) Additional documentation will be required for accounts opened by entities, such as corporations, companies or trusts. Please note that your application will be returned if you fail to provide any of the information listed above and your account will not be opened. If you require additional assistance when completing your application, please contact the Funds at (800) 799-2113. If we do not have a reasonable belief of the identity of a customer, the account will be rejected or the customer will not be allowed to perform a transaction in the account until we receive information we believe is sufficient to identify the account. The Funds reserve the right to close an account within five business days if clarifying information is not received. FREQUENT TRADING OF FUND SHARES Although the Funds provide shareholders with daily liquidity, the Funds are designed for long-term investors and are not intended for investors that engage in excessive short-term trading activity (including purchases and sales of Fund shares in response to short-term market fluctuations) that may be harmful to the Funds, including, but not limited to, 34 SHAREHOLDER INFORMATION market timing. The Funds believe that short-term or excessive trading into and out of the Funds has the potential to disrupt portfolio management strategies, harm performance and increase Fund expenses for all shareholders, including long-term shareholders. The Funds do not encourage or accommodate excessive, short-term trading. The Funds monitor shareholder trading activity and seek to identify investors who are engaging in market timing or short-term trading. In instances where the Funds identify investors who may be engaging in abusive market timing patterns (directly or through their financial advisers), the Funds may reject trades from those investors (or from clients of those financial advisers). Because the Funds are designed for long-term investors, the Board of Trustees has adopted policies and procedures that are designed to discourage excessive short-term trading. None of these procedures alone nor all of them taken together completely eliminate the possibility that excessive short-term trading in the Funds will occur. Moreover, these procedures involve judgments that are inherently subjective. OCM and its agents seek to make these judgments to the best of their abilities in a manner that they believe is consistent with shareholder interests. For purposes of applying these procedures, OCM may consider, among other things, an investors trading history in the Funds, and accounts under common ownership, influence or control. The Funds, OCM and certain agents monitor selected trades and flows of money in and out of the Funds in an effort to detect excessive short-term trading activities, and for consistent enforcement of the Funds policies. In monitoring such flows of money into and out of the Funds, the Funds will consider a number of factors, including, but not limited to, cash flows of a large size within a short time frame. The Funds, OCM and their agents may use automated systems that are designed specifically to monitor flows of funds and identify potential violations of the Funds policies. Further, the Trust has entered into shareholder information agreements with certain intermediaries to enable OCM and the Funds to monitor trades by shareholders trading through intermediaries omnibus accounts. If, as a result of monitoring, the Funds, OCM or one of their agents believes that a shareholder has engaged in excessive short-term trading, OCM may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases or exchanges in the shareholders account. The Funds may refuse or cancel purchase or exchange orders for any reason, without prior notice, particularly purchase or exchange orders that the Funds believe are made by or on behalf of market timers. All investors and all transactions are subject to the same policy regarding excessive or short-term trading. PURCHASES THROUGH FINANCIAL ADVISERS If you have chosen to use the services of a financial adviser you should contact such professional adviser to open or add to your account. 35 SHAREHOLDER INFORMATION PURCHASES BY MAIL To purchase shares of a Fund by mail, complete and sign the New Account Application. Make the check payable to [Name of Fund] [Name of Class] in which you are investing. Please remember that the minimum initial investment is $1,000, and any lesser amount must be approved in advance by the Fund. NOTE: U.S. Bancorp Fund Services, LLC (U.S. Bancorp), the Funds Transfer Agent, charges a fee (currently $25) for any returned checks. You will be responsible for any losses suffered by a Fund as a result. Please mail your New Account Application and check to: REGULAR MAIL TO: OVERNIGHT OR EXPRESS MAIL TO: [Name of Fund] [Name of Class] [Name of Fund] [Name of Class] c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 If a purchase request is sent to a Fund at its address, the request will be forwarded to the Funds Transfer Agent and the effective date of purchase will be delayed until the request is accepted by the Funds Transfer Agent. Setting up an IRA account? Please call the Funds for details at (800) 799-2113 . PURCHASES BY WIRE Initial Investments If you are making an initial investment in a Fund, before you wire funds, please contact the Transfer Agent by telephone to make arrangements with a telephone service representative to submit your completed application via mail, overnight delivery or facsimile. To establish a new account in a Fund, call (800) 799-2113 . Upon receipt of your application, your account will be established and a service representative will contact you within 24 hours to provide an account number and wiring instructions. The account number assigned will be required as part of the instruction that should be provided to your bank to send the wire. Your bank must include the name of the Fund and class you are purchasing, the account number, and your name so that monies can be correctly applied. Subsequent Investments Before sending your wire, please contact the Transfer Agent to advise it of your intent to wire funds. This will ensure prompt and accurate credit upon receipt of your wire. There is a $1,000 minimum for wiring subsequent investments. Your purchase request should be wired through the Federal Reserve Bank as follows: 36 SHAREHOLDER INFORMATION U.S. Bank, N.A. Credit to: U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue Account Number: 112-952-137 Milwaukee, WI 53202 Further credit to: [Name of Fund][Name of Class] ABA Number: 075000022 Your account name and account number Wired funds must be received by a Fund prior to 4:00 p.m. Eastern time to be eligible for pricing that day. The Funds and U.S. Bancorp are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. PURCHASES BY TELEPHONE The telephone purchase option allows you to move money from your bank account to your Fund account at your request. Only bank accounts held at domestic financial institutions that are Automated Clearing House (ACH) System members may be used for telephone transactions. To have your Fund shares purchased at the applicable price determined at the close of regular trading on a given date, your order must be received before the close of regular trading (generally 4:00 p.m. Eastern time) on that day. If payment for your order is rejected by your bank, a fee (currently $25) will be charged to your account . You will be responsible for any losses incurred by a Fund as a result of a payment rejected by your bank. You may not use telephone transactions for an initial purchase of Fund shares. The minimum amount that can be transferred by telephone is $100. Once a telephone transaction has been placed, it cannot be canceled or modified. For information about telephone transactions, please call the Funds at (800) 799-2113. AUTOMATIC INVESTMENT PLAN You may purchase shares of a Fund through an Automatic Investment Plan which allows monies to be deducted directly from your checking or savings account to invest in the Fund. You may make automatic investments in amounts of $100 or more on a weekly, monthly, bi-monthly (every other month) or quarterly basis. To utilize this option, your financial institution must be a member of the ACH System. If your financial institution rejects your payment, a fee (currently $25) will be charged to your account. Any change or termination to the plan should be made 5 days prior to the effective date by contacting the Transfer Agent at (800) 799-2113 . The Funds may alter, modify or terminate the Automatic Investment Plan at any time. For information about participating in the Automatic Investment Plan, please call the Funds at (800) 799-2113 . We are unable to debit mutual fund or pass through accounts. 37 SHAREHOLDER INFORMATION ADDITIONAL INVESTMENTS You may add to your account at any time by purchasing shares by mail (minimum $100) or by wire (minimum $1,000) according to the above wiring instructions, or by electronic funds transfer through the ACH System (minimum $100). You must notify your Fund at (800) 799-2113 prior to sending your wire. You should send a remittance form which is attached to your individual account statement together with any subsequent investments made through the mail. All purchase requests must include your account registration number to assure that your funds are credited properly. H OW T O R EDEEM S HARES You may redeem your shares of a Fund as described below on any business day that the Fund calculates its NAV. Redemption requests in excess of $50,000 must be made in writing and must contain a signature guarantee. Your shares will be sold at the NAV next calculated after your order is accepted by the Transfer Agent. Any applicable CDSC on Class C shares (and in certain cases, Class A shares) will be deducted. Remember: Checks are sent to your address of record. If you move, please tell us! If your redemption request is in good order, as defined below, a Fund usually will send you your redemption proceeds on the next business day and no later than seven calendar days after receipt of the redemption request. A Fund can send payments by wire directly to any bank previously designated by you in your New Account Application or in subsequent arrangements in writing. A fee is charged for each wire redemption or for redemption proceeds sent by overnight courier. Redemption proceeds also may be sent to your predetermined bank account by electronic funds transfer through the ACH System. There is no charge for this service and credit is typically available in 2 to 3 days. If you purchase shares of a Fund by check and request a redemption soon after the purchase, the Fund will honor the redemption request, but will not mail the proceeds until your purchase check has cleared (usually within 12 days). If you make a purchase with a check that does not clear, the purchase will be canceled and you will be responsible for any losses or fees incurred in that transaction. Checks will be made payable to you and will be sent to your address of record. If the proceeds of the redemption are requested to be sent to an address other than the address of record or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature(s) guaranteed. The Funds are not responsible for interest on redemption amounts due to lost or misdirected mail. Financial advisers may charge their customers a processing or service fee in connection with the redemption of Fund shares. The amount and applicability of any such fee is determined and should be disclosed to its customers by each financial adviser. Processing or service fees typically are fixed, nominal dollar amounts and are in addition to the sales and other charges described in this Prospectus and the SAI. Your financial 38 SHAREHOLDER INFORMATION adviser should provide you with specific information about any processing or service fees you will be charged. Certain authorized financial advisers (or their agents) are authorized to accept redemption orders on behalf of the Funds. A Fund will be deemed to have received a redemption order when the financial adviser (or its agent) accepts the redemption order and such order will be priced at the NAV next computed, less any applicable sales charge, for the Fund after such order is accepted by the financial adviser (or its agent). If your account in a Fund falls below $1,000, the Fund may ask you to increase your balance. If you do not do so, your shares could be automatically redeemed. SIGNATURE GUARANTEES Signature guarantees are needed: For redemption requests over $50,000; When redemption proceeds are requested to be sent to any person, address or bank account not on record; When establishing or modifying certain services on an account (for example, obtaining or changing telephone redemption privileges); If ownership is changed on your account; and For any redemption within 15 days of an address change. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee in other instances based on the circumstances. Please note that signature guarantees can be obtained from banks and securities dealers, but not from a notary public. The Transfer Agent may require additional supporting documents for redemptions made by corporations, executors, administrators, trustees or guardians. CONTINGENT DEFERRED SALES CHARGES If you submit a redemption request for Class C shares (or in certain cases, Class A shares) of a Fund for a specific dollar amount, and the redemption request is subject to a CDSC, the Fund will redeem the number of shares necessary to deduct the applicable CDSC and tender the requested amount to you if you have enough shares in the account. Class C shares (and certain Class A shares purchased without a front-end sales charge) that are sold within the first year after their purchase will be assessed the applicable CDSC on the lesser of the original purchase price or the value of such shares at the time of redemption. The CDSC may be waived under certain circumstances. Please see the sections above entitled Class A Shares and Class C Shares under the heading Share Classes of the Funds for more information on CDSCs and waivers of CDSCs. 39 SHAREHOLDER INFORMATION REDEMPTIONS IN-KIND If your redemption request exceeds the lesser of $250,000 or 1% of a Funds net assets (an amount that could affect Fund operations), the Fund reserves the right to make a redemption in-kind. A redemption in-kind is a payment in portfolio securities rather than cash. The portfolio securities would be valued using the same method that the Fund uses to calculate its NAV. You may experience additional expenses such as brokerage commissions to sell the securities received from the Fund and any applicable CDSC. In-kind payments do not have to constitute a cross section of the Funds portfolio. The Fund will not recognize gain or loss for federal tax purposes on the securities used to complete an in-kind redemption, but you will recognize gain or loss equal to the difference between the fair market value of the securities received and your basis in the Fund shares redeemed. REDEMPTION THROUGH YOUR FINANCIAL ADVISER To redeem shares held by a financial adviser, you should contact that adviser for assistance. REDEMPTION BY MAIL Send written redemption requests to: [Name of Fund] [Name of Class] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 If a redemption request is sent to a Fund at its address, the request will be forwarded to the Funds Transfer Agent and the effective date of redemption will be delayed until the request is accepted by the Funds Transfer Agent. The Funds cannot honor any redemption requests with special conditions or that specify an effective date other than as provided. In addition, a redemption request must be received in good order by the Transfer Agent before it will be processed. Good Order means the request for redemption must include a Letter of Instruction specifying or containing: the NAME and CLASS of the Fund; the NUMBER of shares or the DOLLAR amount of shares to be redeemed; SIGNATURES of all registered shareholders exactly as the shares are registered; the ACCOUNT registration number; a signature guarantee if applicable; and any additional requirements listed below that apply to your particular account. 40 SHAREHOLDER INFORMATION TYPE OF REGISTRATION Individual, Joint Tenants, Sole Proprietorship, Custodial (Uniform Gift to Minors Act) and General Partners Corporations and Associations REQUIREMENTS Redemption requests must be signed by all person(s) required to sign for the account, exactly as it is registered. Redemption request and a corporate resolution, signed by person(s) required to sign for the account, accompanied by signature guarantee(s). Trusts Redemption request signed by the trustee(s), with a signature guarantee. (If the Trustees name is not registered on the account, a copy of the trust document certified within the past 60 days is also required.) IRA REDEMPTIONS If you have an IRA, you must indicate on your redemption request whether or not to withhold federal income tax. Redemption requests with no indication whether to have federal tax withheld will be subject to withholding. If you are uncertain of the redemption requirements, please contact the Transfer Agent in advance at: (800) 799-2113. REDEMPTION BY TELEPHONE If you are set up to perform telephone transactions (either through your New Account Application or by subsequent arrangements in writing), you may redeem shares in any amount up to $50,000 by instructing the Transfer Agent by telephone at (800) 799-2113 . You must redeem at least $100 for each telephone redemption. Redemption requests for amounts exceeding $50,000 must be made in writing and include a signature guarantee. Neither the Funds nor any of its service providers will be liable for any loss or expense in acting upon any telephone instructions that are reasonably believed to be genuine. The Funds will use reasonable procedures to attempt to confirm that all telephone instructions are genuine, such as requesting a shareholder to correctly state his or her: Fund account number; the name in which his or her account is registered; his or her banking institution; bank account number; and the name in which his or her bank account is registered. ACH TRANSFER Redemption proceeds can be sent to your bank account by ACH transfer. You can elect this option by completing the appropriate section of your New Account Application. If 41 SHAREHOLDER INFORMATION money is moved by ACH transfer, you will not be charged by the Funds for these services. There is a $100 minimum per ACH transfer. NOTE ON TELEPHONE AND WIRE REDEMPTIONS To arrange for redemption by wire or telephone after an account has been opened, or to change the bank or account designated to receive redemption proceeds, a written request must be sent to the Transfer Agent at the address listed above. A signature guarantee may be required of all shareholders to qualify for or to change telephone redemption privileges. Please contact the Transfer Agent at (800) 799-2113 concerning requirements for signature guarantees. The Funds and their Transfer Agent each reserves the right to refuse a wire or telephone redemption if it is believed advisable to do so. Procedures for redeeming Fund shares by wire or telephone may be modified or terminated at any time by the Funds. Once a telephone transaction has been placed, it cannot be canceled or modified. The Funds are not responsible for interest on redemptions due to lost or misdirected mail or other correspondence. SYSTEMATIC WITHDRAWAL PLAN If you own shares with a value of $10,000 or more, you may participate in the Systematic Withdrawal Plan. The Funds systematic withdrawal option allows you to move money automatically from your Fund account to your bank account according to the schedule you select. The minimum systematic withdrawal amount is $100. To select the systematic withdrawal option you must check the appropriate box on your New Account Application. A systematic withdrawal for an account with Class C shares (or in certain cases, Class A shares) may be subject to a CDSC. If you expect to purchase additional Fund shares, it may not be to your advantage to participate in the Systematic Withdrawal Plan because contemporaneous purchases and redemptions may result in adverse tax consequences. For further details about this service, see the New Account Application or call the Transfer Agent at (800) 799-2113 . H OW TO E XCHANGE S HARES You may exchange Class C shares of one Fund of the Trust for shares of the same class of the other Fund of the Trust. However, there is no exchangeability between classes of the same Fund. If you do exchange Class C shares of a Fund for Class C shares of the other Fund, you generally will not be subject to either a front-end sales charge or a CDSC when you exchange the shares. You may, however, have to pay a CDSC if you later sell the shares you acquired in the exchange. A Fund will use the date of your original share purchase to determine whether you must pay a CDSC when you sell the shares of the Fund acquired in the exchange. Class A shares and Adviser Class shares are not exchangeable. 42 SHAREHOLDER INFORMATION Exercising the exchange privilege consists of two transactions: a sale of shares in one Fund and the purchase of shares in another. As a result, there may be tax consequences of the exchange. A shareholder could realize short- or long-term capital gains or losses. An exchange request received prior to the close of the New York Stock Exchange will be made at that days closing NAV. The Funds reserve the right to refuse the purchase side of any exchange that would not be in the best interests of a Fund or its shareholders and could adversely affect the Fund or its operations. The Funds may modify or terminate the exchange privilege at any time. Financial advisers may charge their customers a processing or service fee in connection with an exchange of Fund shares. The amount and applicability of any such fee is determined and should be disclosed to its customers by each financial adviser. Processing or service fees typically are fixed, nominal dollar amounts and are in addition to the sales and other charges described in this Prospectus and the SAI. Your financial adviser should provide you with specific information about any processing or service fees you will be charged. Certain authorized financial advisers (or their agents) are authorized to accept exchange orders on behalf of the Funds. A Fund will be deemed to have received an exchange order when the financial adviser (or its agent) accepts the exchange order and such order will be priced at the NAV next computed, plus any applicable sales charge, after such order is accepted by the financial adviser (or its agent). EXCHANGES BY MAIL Send written exchange requests to: [Name of Current Fund] [Name of Class] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 If an exchange request is sent to a Fund at its address, the request will be forwarded to the Funds Transfer Agent and the effective date of redemption and purchase will be delayed until the request is accepted by the Funds Transfer Agent. The Funds cannot honor any exchange requests with special conditions or that specify an effective date other than as provided. In addition, an exchange request must be received in good order by the Transfer Agent before it will be processed. Good Order means the request for exchange must include a Letter of Instruction specifying or containing: the NAME and CLASS of the current Fund in which the shareholder holds Fund shares; the NAME and CLASS of the Fund into which the shareholder wishes to be exchanged; the NUMBER of shares or the DOLLAR amount of shares to be exchanged; 43 SHAREHOLDER INFORMATION SIGNATURES of all registered shareholders exactly as the shares are registered; the ACCOUNT registration number; a signature guarantee if applicable; and any additional requirements listed below that apply to your particular account. TYPE OF REGISTRATION Individual, Joint Tenants, Sole Proprietorship, Custodial (Uniform Gift to Minors Act) and General Partners Corporations and Associations REQUIREMENTS Exchange requests must be signed by all person(s) required to sign for the account, exactly as it is registered. Exchange request and a corporate resolution, signed by person(s) required to sign for the account, accompanied by signature guarantee(s). Trusts Exchange request signed by the trustee(s), with a signature guarantee. (If the Trustees name is not registered on the account, a copy of the trust document certified within the past 60 days is also required.) EXCHANGES BY TELEPHONE If you are set up to perform telephone transactions (either through your New Account Application or by subsequent arrangements in writing), you may exchange shares in any amount up to $50,000 by instructing the Transfer Agent by telephone at (800) 799-2113 . You must exchange at least $100 for each telephone exchange. Exchange requests for amounts exceeding $50,000 must be made in writing and include a signature guarantee, as described above. Neither the Funds nor any of its service providers will be liable for any loss or expense in acting upon any telephone instructions that are reasonably believed to be genuine. The Funds will use reasonable procedures to attempt to confirm that all telephone instructions are genuine, such as requesting a shareholder to correctly state his or her: Fund account number; the name in which his or her account is registered; his or her banking institution; bank account number; and the name in which his or her bank account is registered. NOTE ON TELEPHONE AND WIRE EXCHANGES To arrange for exchanges by wire or telephone after an account has been opened, a written request must be sent to the Transfer Agent at the address listed above. A signature guarantee may be required of all shareholders to qualify for or to change 44 I # 193676 v.28 SHAREHOLDER INFORMATION telephone exchange privileges. Please contact the Transfer Agent at (800) 799-2113 concerning requirements for signature guarantees. The Funds and its Transfer Agent each reserves the right to refuse a wire or telephone exchange if it is believed advisable to do so. Procedures for exchanging Fund shares by wire or telephone may be modified or terminated at any time by the Funds. Once a telephone transaction has been placed, it cannot be canceled or modified. R ETIREMENT P LANS Shares of the Funds are available for use in all types of tax-deferred retirement plans such as: IRAs; Educational IRAs (Coverdell Education Savings Accounts); employer-sponsored defined contribution plans (including 401(k) plans); and tax-deferred custodial accounts described in Section 403(b)(7) of the Internal Revenue Code. Qualified investors benefit from the tax-free compounding of income dividends and capital gains distributions. Application forms and brochures describing investments in the Funds for retirement plans can be obtained by calling the Funds at (800) 799-2113 . Below is a brief description of the types of retirement plans that may invest in the Funds: INDIVIDUAL RETIREMENT ACCOUNTS (IRAs) If you are under age 70-1/2, you are eligible to contribute on a deductible basis to an IRA account if you are not an active participant in an employer maintained retirement plan and, when a joint return is filed, you do not have a spouse who is an active participant. The IRA deduction also is available for individual taxpayers and married couples with adjusted gross incomes not exceeding certain limits, regardless of whether you or, if you are married, your spouse is an active participant. All individuals under age 70-1/2 who have earned income may make nondeductible IRA contributions to the extent that they are not eligible for a deductible contribution. Income earned by an IRA account accumulates on a tax-deferred basis. ROTH IRAs Roth IRAs permit tax-free distributions of account balances if the assets have been invested for five years or more and the distributions meet certain qualifying restrictions. Investors filing as joint taxpayers or as a qualifying widow(er) with modified adjusted gross incomes of $159,000 or more, and all other taxpayers (other than married taxpayers filing separate returns) who have modified adjusted gross incomes of $101,000 or more, may find that their participation in this IRA is restricted. 45 SHAREHOLDER INFORMATION COVERDELL EDUCATION SAVINGS ACCOUNTS Coverdell Education Savings Accounts permit annual contributions of up to $2,000 per beneficiary (under age 18) to finance qualified education expenses, subject to limitations based on the income status of the contributor. SEP-IRAs A special IRA program is available for employers under which employers may establish IRA accounts for their employees in lieu of establishing tax qualified retirement plans. SEP-IRAs (Simplified Employee Pension-IRA) free the employer of many of the requirements of establishing and maintaining a tax qualified retirement plan. If you are entitled to receive a distribution from a qualified retirement plan, you may be eligible to rollover all or part of that distribution into an IRA with the Fund. Your rollover contribution is not subject to the limits on annual IRA contributions. You can continue to defer federal income taxes on your contribution and on any income that is earned on that contribution. U.S. Bank, N.A., makes available its services as an IRA Custodian for each shareholder account established as an IRA. For these services, U.S. Bank, N.A., receives an annual fee of $15.00 per account with a cap of $30.00 per social security number, which fee is paid directly to U.S. Bank, N.A., by the IRA shareholder. If the fee is not paid by the date due, shares of the Funds owned by the shareholder in the IRA account may be redeemed automatically for purposes of making the payment. IRAs are subject to special rules and conditions that must be reviewed by the investor when opening a new account. 401(k) PLANS AND OTHER DEFINED CONTRIBUTION PLANS Both self-employed individuals (including sole proprietorships and partnerships) and corporations may use shares of the Funds as a funding medium for a retirement plan qualified under the Internal Revenue Code. Such plans often allow participants to make annual pre-tax contributions, which may be matched by their employers up to certain percentages based on the participants pre-contribution earned income. 403(b)(7) RETIREMENT PLANS Schools, hospitals, and certain other tax-exempt organizations or associations may use shares of the Funds as a funding medium for a retirement plan for their employees. Contributions are made to the 403(b)(7) Plan as a reduction to the employees regular compensation. Such contributions are excludable from the gross income of the employee for federal income tax purposes to the extent they do not exceed applicable limitations (including a generally applicable limitation of $15,500). 46 SHAREHOLDER INFORMATION D IVIDENDS , C APITAL G AINS D ISTRIBUTIONS AND T AXES DISTRIBUTIONS Dividends and Distributions . Each Fund has elected and qualified, and intends to continue to qualify each year, as a regulated investment company under the Internal Revenue Code. As a regulated investment company, a Fund generally pays no federal income tax on the income and gains it distributes to you. Each Fund intends to make a distribution at least annually from its net investment income and any net realized capital gains. A Fund may distribute such income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund. The amount of any distribution will vary, and there is no guarantee a Fund will pay either an income dividend or a capital gains distribution. Expenses of the Funds, including the investment management fees and 12b-1 fees, are accrued each day. Reinvestments of dividends and distributions in additional shares of a Fund will be made at the NAV determined on the payable date, unless you elect to receive the dividends and/or distributions in cash. No interest will accrue on amounts represented by uncashed distribution or redemption checks. If you elect to receive distributions and dividends by check and the post office cannot deliver such check, or if such check remains uncashed for six months, the Funds reserve the right to reinvest the distribution check in your account at the applicable Funds then current NAV and to reinvest all subsequent distributions in shares of the applicable Fund until an updated address is received. You may change your election at any time by notifying the Funds in writing thirty days prior to the record date. Please call the Funds at (800) 799-2113 for more information. Annual Statements . Every January, you should receive a statement that shows the tax status of distributions you received the previous calendar year. Distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if they were paid in December. The Funds may reclassify income after your tax reporting statement is mailed to you. Prior to issuing your statement, the Funds make every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders. However, when necessary, a Fund will send you a corrected Form 1099-DIV to reflect reclassified information. Avoid Buying a Dividend . If you are a taxable investor and invest in a Fund shortly before the record date of a taxable distribution, the distribution will lower the value of the Funds shares by the amount of the distribution and, in effect, you will receive some of your investment back in the form of a taxable distribution. TAXES Tax Considerations . In general, if you are a taxable investor, Fund distributions are taxable to you at either ordinary income or capital gains tax rates. This is true whether you reinvest your distributions in additional Fund shares or receive them in cash. 47 SHAREHOLDER INFORMATION For federal income tax purposes, Fund distributions of short-term capital gains are taxable to you as ordinary income. Fund distributions of long-term capital gains are taxable to you as long-term capital gains no matter how long you have owned your shares. With respect to taxable years of a Fund beginning before January 1, 2011, unless such provision is extended or made permanent, a portion of income dividends designated by a Fund may be qualified dividend income eligible for taxation by individual shareholders at long-term capital gain rates, provided certain holding period requirements are met. Sale or Redemption of Fund Shares . A sale or redemption of Fund shares is a taxable event and, accordingly, a capital gain or loss may be recognized. For tax purposes, an exchange of your shares of one Fund for shares of the same class of the other Fund is the same as a sale. Backup Withholding . By law, if you do not provide the Funds with your proper taxpayer identification number and certain required certifications, you may be subject to backup withholding on any distributions of income, capital gains or proceeds from the sale of your shares. The Funds also must withhold if the IRS instructs it to do so. When withholding is required, the amount will be 28% of any distributions or proceeds paid. Other . Fund distributions and gains from the sale or exchange of your Fund shares generally are subject to state and local taxes. Non-U.S. investors may be subject to U.S. withholding tax at a 30% or lower treaty tax rate and U.S. estate tax, and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits. Exemptions from U.S. withholding tax are provided for capital gain dividends paid by a Fund from long-term capital gains, if any, and, with respect to taxable years of a Fund that begin before January 1, 2010 (sunset date), interest-related dividends paid by a Fund from its qualified net interest income from U.S. sources and short-term capital gain dividends. However, notwithstanding such exemptions from U.S. withholding at the source, any such dividends and distributions of income and capital gains will be subject to backup withholding at a rate of 28% if you fail to properly certify that you are not a U.S. person. This discussion of Dividends, Capital Gains Distributions and Taxes is not intended or written to be used as tax advice. Because everyones tax situation is unique, you should consult your tax professional about federal, state, local, or foreign tax consequences before making an investment in the Funds. 48 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the All Cap Value Funds financial performance for the past five fiscal years. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). The information for each of the fiscal years and period has been audited by Ernst & Young LLP, whose report, along with the Funds financial statements, are included in the annual report for the All Cap Value Fund. Further information about the Funds performance is contained in the annual and semi-annual reports, which are available upon request. All Cap Value Fund- ADVISER CLASS For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value  Beginning of Period Investment Operations: Net investment income (loss) 1 0.03 0.01 0.00 0.01 (0.05) Net realized and unrealized gain (loss) on investments (3.15) (4.95) 4.47 0.99 0.62 Total from investment operations (3.12) (4.94) 4.47 1.00 0.57 Distributions from net realized gain on investments (0.04) (2.83) (1.37) (1.99) (0.28) Net Asset Value  End of Period Total Return (24.56)% (27.06)% 26.48% 5.40% 3.18% Ratios (to average net assets)/ Supplemental Data: Expenses 2 1.58% 1.48% 1.44% 1.44% 1.42% Net investment income (loss) 0.34% 0.08% 0.02% 0.06% (0.28)% Portfolio turnover rate 3 103.79% 98.00% 79.57% 59.44% 68.46% Net assets at end of period (000 $59,559 $154,059 $304,952 $280,596 $413,800 omitted) 1 Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. 2 The expense ratio includes dividends on short positions where applicable. The ratio of dividends on short positions for the period ended June 30, 2005 was 0.00%. There were no dividends on short positions for the periods ended June 30, 2009, June 30, 2008, June 30, 2007 and June 30, 2006. 3 Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. 49 FINANCIAL HIGHLIGHTS All Cap Value Fund - CLASS C For the For the For the For the For the Year Ended Year Ended Year Ended Year Ended Year Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value  Beginning of Period Investment Operations: Net investment loss 1 (0.04) (0.10) (0.13) (0.12) (0.18) Net realized and unrealized gain (loss) on investments (2.86) (4.55) 4.18 0.94 0.60 Total from investment operations (2.90) (4.65) 4.05 0.82 0.42 Distributions from net realized gain on investments (0.04) (2.83) (1.37) (1.99) (0.28) Net Asset Value  End of Period $11.57 Total Return  (25.10)% (27.63)% 25.53% 4.59% 2.43% Ratios (to average net assets)/ Supplemental Data: Expenses 2 2.33% 2.23% 2.19% 2.19% 2.17% Net investment loss (0.41)% (0.67)% (0.73)% (0.69)% (1.03)% Portfolio turnover rate 3 103.79% 98.00% 79.57% 59.44% 68.46% Net assets at end of period (000 omitted) $478,527 $860,438 $1,508,138 $1,355,960 $1,473,175  Total returns do not reflect any deferred sales charge for Class C Shares. 1 Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. 2 The expense ratio includes dividends on short positions where applicable. The ratio of dividends on short positions for the period ended June 30, 2005 was 0.00%. There were no dividends on short positions for the periods ended June 30, 2009, June 30, 2008, June 30, 2007 and June 30, 2006. 3 Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. 50 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Strategic Opportunities Funds financial performance for the fiscal years ended June 30, 2009, June 30, 2008 and for the fiscal period from the Funds commencement of operations (November 1, 2006) through June 30, 2007. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). The information for each fiscal year and period presented has been audited by Ernst & Young LLP, whose report, along with the Funds financial statements, are included in the annual report for the Strategic Opportunities Fund. Further information about the Funds performance is contained in the annual and semi-annual reports, which are available upon request. Strategic Opportunities Fund - CLASS A For the For the For the Period Year Year Nov. 1, 2006 1 Ended Ended through June 30, 2009 June 30, 2008 June 30, Net Asset Value  Beginning of Period Investment Operations: Net investment income (loss) 2 (0.05) (0.07) 0.03 Net realized and unrealized gain (loss) on investments (1.19) (3.49) 1.91 Total from investment operations (1.24) (3.56) 1.94 Distributions from: Net investment income (0.01) Net realized gain on investments (0.05) Total distributions (0.06) Net Asset Value  End of Period Total Return / (14.90)% (29.93)% 19.40 % * Ratios (to average net assets)/ Supplemental Data: Ratio of Expenses : Before expense waiver and/or 2.60% 2.17% 3.21% ** reimbursement After expense waiver and/or 1.60% 1.60% 1.60% ** reimbursement Ratio of net investment income (loss): Before expense waiver and/or (1.69)% (1.27)% (1.15)% ** reimbursement After expense waiver and/or (0.69)% (0.70)% 0.46%** reimbursement Portfolio turnover rate 3 107.54% 100.57% 19.09% Net assets at end of period (000 omitted) $5,190 $5,943 $8,647 / Total return does not reflect any sales charge for Class A shares. * Not annualized. ** Annualized. 1 Commencement of operations. 51 FINANCIAL HIGHLIGHTS 2 Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. 3 Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Strategic Opportunities Fund - CLASS C For the For the For the Period Year Year Nov. 1, 2006 1 Ended Ended through June 30, June 30, June 30, Net Asset Value  Beginning of Period Investment Operations: Net investment loss 2 (0.10) (0.14) (0.02) Net realized and unrealized gain (loss) on investments (1.19) (3.48) 1.94 Total from investment operations (1.29) (3.62) 1.92 Distributions from: Net investment income - - (0.00) 3 - - Net realized gain on investments - - (0.05) - - Total Distributions - - (0.05) - - Net Asset Value  End of Period $ 6.96 $ 8.25 Total Return / (15.64)% (30.45)% 19.20 % * Ratios (to average net assets)/ Supplemental Data: Ratio of Expenses: Before expense waiver and/or 3.35% 2.92% 3.96% ** reimbursement After expense waiver and/or 2.35% 2.35% 2.35% ** reimbursement Ratio of net investment loss: Before expense waiver and/or (2.44)% (2.02)% (1.90%) ** reimbursement After expense waiver and/or (1.44)% (1.45)% (0.29%) ** reimbursement Portfolio turnover rate 4 107.54% 100.57% 19.09% Net assets at end of period (000 omitted) $5,945 $8,298 $8,021 / Total return does not reflect any deferred sales charge for Class C shares. * Not annualized. ** Annualized. 1 Commencement of operations. 2 Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. 3 Amount is less than (0.005) per share. 4 Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. 52 The Olstein Funds PRIVACY AND HOUSEHOLDING POLICIES Privacy Policy The Olstein Funds recognize and respect your privacy expectations. We are providing a copy of our privacy policy to you as notice of the type of information we may collect about you in the normal course of business, or otherwise, and the circumstances in which that information may be disclosed to others. We generally collect the following non-public personal information about you: § Information included in or on your account application, other forms, correspondence or conversations, including, but not limited to, your name, address, telephone number, social security number, assets, income and date of birth; and § Information about your transactions with us, our affiliates or others, including, but not limited to, your account number and balance, payments history, parties to transactions, cost basis information and other financial information. We do not disclose any non-public personal information about our current or former shareholders to non-affiliated third parties, except as permitted by law . We may share information with those companies essential for us to provide shareholders with necessary or useful services with respect to their accounts. For example, we are permitted by law to disclose the information we collect, as described above, to our transfer agent in order to process your transactions. We restrict access to your non-public personal information to those persons who require such information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your non-public personal information. In the event that you hold shares of the Fund(s) through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with non-affiliated third parties. Householding Notice In order to reduce expenses, we will deliver a single copy of prospectuses and financial reports to shareholders with the same residential address, provided they have the same last name or we reasonably believe them to be members of the same family. Unless we are notified otherwise, we will continue to send you only one copy of these materials for as long as you remain a shareholder in The Olstein Funds. If you would like to receive individual mailings, please call (800) 799-2113 and you will be sent a separate copy of these materials. This Privacy Policy is not a part of this Prospectus. [This Page Intentionally Left Blank] THE OLSTEIN FUNDS The Olstein All Cap Value Fund The Olstein Strategic Opportunities Fund 4 Manhattanville Road Purchase, NY 10577-2119 F OR M ORE I NFORMATION You may obtain the following and other information on the Funds, free of charge, upon request:  Annual and Semi-Annual Reports to Shareholders The annual and semi-annual reports provide each Funds most recent financial report and portfolio listings. The annual report contains a discussion of the market conditions and investment strategies that significantly affected each Funds performance during its last fiscal year. The Funds most recent Annual and Semi-Annual Reports to Shareholders are available on the Funds website free of charge at www.olsteinfunds.com or by calling (800) 799-2113.  Statement of Additional Information (SAI) dated October 31, 2009 The SAI contains additional information about the Funds and is incorporated by reference into this Prospectus. The Funds current SAI is available on the Funds website free of charge at www.olsteinfunds.com, or by calling (800) 799-2113. Inquiries may be made to the following: Telephone: (800) 799-2113 Mail: [Name of Fund] [Name of Class] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Internet: www.olsteinfunds.com SEC: Information about the Funds (including the SAI) can be reviewed and copied at the SECs Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-8090. Reports and other information about the Funds are available on the EDGAR Database on SECs website at http://www.sec.gov, and copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following email address: publicinfo@sec.gov, or by writing the SECs Public Reference Section, Washington, D.C. 20549-1520. Investment Company Act File Number: 811-09038 THE OLSTEIN FUNDS The Olstein All Cap Value Fund The Olstein Strategic Opportunities Fund STATEMENT OF ADDITIONAL INFORMATION Adviser Class Shares Class A Shares Class C Shares October 31, 2009 Information about the Funds is included in their Prospectus dated October 31, 2009, which may be obtained without charge from the Funds by writing to the address or calling the telephone number listed below. The Olstein All Cap Value Fund offers Adviser Class shares and Class C shares. The Olstein Strategic Opportunities Fund offers Class A shares and Class C shares. Shares of the Funds are offered directly to the public and through financial advisers, such as brokers, dealers, banks (including bank trust departments), investment advisers, financial planners or retirement plan administrators and other financial intermediaries. Foreign investors generally are not permitted to invest in the Funds. No investment in shares of the Funds should be made without first reading the Prospectus. Information from the Annual Report has been incorporated into this Statement of Additional Information by reference. The Annual and Semi-Annual Reports contain additional performance information and they may be obtained free of charge from the address and telephone number below. INVESTMENT MANAGER AND DISTRIBUTOR Olstein Capital Management, L.P. 4 Manhattanville Road Purchase, NY 10577-2119 1-800-799-2113 This Statement of Additional Information is not a Prospectus and should be read in conjunction with the Funds Prospectus dated October 31, 2009. Please retain this Statement of Additional Information for future reference. TABLE OF CONTENTS ORGANIZATION AND CLASSIFICATION 1 INVESTMENT STRATEGIES AND RISKS 1 INVESTMENT RESTRICTIONS 8 PORTFOLIO TURNOVER 11 DISCLOSURE OF PORTFOLIO HOLDINGS 12 MANAGEMENT OF THE FUNDS 13 MANAGEMENT OWNERSHIP 21 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 21 OLSTEIN CAPITAL MANAGEMENT, L.P 23 DISTRIBUTOR 26 ADMINISTRATOR 33 TRANSFER AGENT AND FUND ACCOUNTANT 34 CUSTODIAN 34 ALLOCATION OF PORTFOLIO BROKERAGE 35 SHARES OF THE TRUST 38 PURCHASE OF SHARES 39 ANTI-MONEY LAUNDERING PROGRAM 40 REDEMPTIONS 41 DISTRIBUTIONS 42 TAXATION 44 GENERAL INFORMATION 53 FINANCIAL STATEMENTS 54 APPENDIX A - 2 A-1 i THE OLSTEIN ALL CAP VALUE FUND THE OLSTEIN STRATEGIC OPPORTUNITIES FUND ORGANIZATION AND CLASSIFICATION Organization The Olstein All Cap Value Fund (the All Cap Value Fund) and the Olstein Strategic Opportunities Fund (the Strategic Opportunities Fund) are series of The Olstein Funds (the Trust), which is an open-end, management investment company. Each Fund offers two classes of shares, the All Cap Value Fund offers Adviser Class shares and Class C shares and the Strategic Opportunities Fund offers Class A shares and Class C shares. On October 31, 2006, The Olstein Financial Alert Fund changed its name to the Olstein All Cap Value Fund. The Trust was organized as a Delaware statutory trust on March 31, 1995. Classification For purposes of the Investment Company Act of 1940, as amended (the 1940 Act), the All Cap Value Fund is classified as a diversified fund, and the Strategic Opportunities Fund is classified as a non-diversified fund. Diversified funds are limited by the 1940 Act with regard to the portion of their assets that may be invested in the securities of a single issuer. A non-diversified fund is not so limited by the 1940 Act. To the extent that a non-diversified fund invests increasing amounts of its total assets in the securities of a particular issuer, its exposure to the risks associated with that issuer is increased. Because a non-diversified fund may invest only in a limited number of issuers, the performance of the particular securities in its portfolio may adversely affect the performance of the fund or subject the fund to greater price volatility than that experienced by a diversified fund. INVESTMENT STRATEGIES AND RISKS THE OLSTEIN INVESTMENT PHILOSOPHY Each Fund is managed in accordance with the Olstein Capital Management, L.P. (OCM or Olstein) (formerly Olstein & Associates, L.P.) investment philosophy. The Olstein investment philosophy is a value-oriented approach to investing that relies on a detailed analysis of a companys financial statements and related disclosures in an effort to identify undervalued companies. This philosophy is the foundation upon which the management of both Funds is based. Each Fund seeks to achieve its objectives by making investments selected according to its investment policies and restrictions. 1 THE ALL CAP VALUE FUND The All Cap Value Funds primary investment objective is long-term capital appreciation and its secondary objective is income. The All Cap Value Fund seeks to achieve its investment objectives by investing primarily in a diversified portfolio of common stocks that OCM believes are significantly undervalued. The All Cap Value Fund invests in companies without regard to whether they are conventionally categorized as small, medium or large capitalization. THE STRATEGIC OPPORTUNITIES FUND The Strategic Opportunities Funds primary investment objective is long-term capital appreciation and its secondary objective is income. The Strategic Opportunities Fund seeks to achieve its investment objectives by investing primarily in the common stocks of small-and mid-sized companies that OCM believes are selling at a significant discount to the managers proprietary cash flow-based calculation of private market value. For purposes of this investment policy, the Fund considers small- and mid-sized companies to be companies with market capitalization values (share price multiplied by the number of shares of common stock outstanding) within the range represented in the Russell 2500 TM Index. The Russell 2500 TM Index measures the performance of the 2,500 smallest companies in the Russell 3000 ® Index and represents approximately 16% of the total market capitalization of the Russell 3000 ® Index. As of August 31, 2009, the average market capitalization of the companies in the Russell 2500 TM Index was approximately $1.96 billion, and the median market capitalization of the companies in the Russell 2500 TM Index was approximately $491 million. In addition, the Strategic Opportunities Fund may employ a distinctive approach that involves engaging as an activist investor in situations where OCM perceives that such an approach is likely to add value to the investment process. The Fund may be an activist investor in only a few holdings at any one time, and may not be an activist investor in any holdings from time to time. BOTH FUNDS In addition to the securities and financial instruments described in the Funds Prospectus, each Fund is authorized to employ certain other investment strategies and to invest in certain other types of securities and financial instruments. This Statement of Additional Information (SAI) contains further information concerning the techniques and operations of the Funds, the securities in which each Fund may invest, and the policies each Fund follows. Unless otherwise noted, set forth below are descriptions of the types of investment strategies that each Fund may utilize from time to time, the various types of securities and other instruments in which each Fund may invest and the risks associated with each. Primary Investment - Common Stock Each Fund will invest primarily in common stocks that OCM believes are undervalued. Common stock is defined as shares of a corporation that entitle the holder to a pro rata share of the profits of the corporation, if any, without a preference over any other shareholder or class of shareholders, including holders of the corporations preferred stock and 2 other senior equity. Common stock usually carries with it the right to vote and frequently, an exclusive right to do so. Preferred Stock Generally, preferred stock receives dividends prior to distributions on common stock and preferred stockholders usually have a priority of claim over common stockholders if the issuer of the stock is liquidated. Unlike common stock, preferred stock usually does not have voting rights; however, in some instances, preferred stock is convertible into common stock. In order to be payable, dividends on preferred stock must be declared by the issuers board of directors. Dividends on the typical preferred stock are cumulative, causing dividends to accrue even if not declared by the board of directors. There is, however, no assurance that dividends will be declared by the boards of directors of issuers of the preferred stocks in which a Fund invests. Convertible Securities Traditional convertible securities include corporate bonds, notes and preferred stocks that may be converted into or exchanged for common stock, and other securities that also provide an opportunity for equity participation. These securities are generally convertible either at a stated price or a stated rate (that is, for a specific number of shares of common stock or other security). As with other fixed income securities, the price of a convertible security to some extent varies inversely with interest rates. Income streams of convertible securities are generally higher in yield than the income derivable from a common stock, but lower than that afforded by a non-convertible debt security. While providing a fixed-income stream, a convertible security also affords the investor an opportunity, through its conversion feature, to participate in the capital appreciation of the common stock into which it is convertible. As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and so may not experience market value declines to the same extent as the underlying common stock. When the market price of the underlying common stock increases, the price of a convertible security tends to rise as a reflection of the value of the underlying common stock. To obtain such a higher yield, a Fund may be required to pay for a convertible security an amount greater than the value of the underlying common stock. Common stock acquired by a Fund upon conversion of a convertible security will generally be held for as long as OCM anticipates such stock will provide the Fund with opportunities which are consistent with the Funds investment objectives and policies. Foreign Investments Each Fund may invest in foreign securities that are traded in U.S. dollars. Additionally, each Fund may make foreign investments through the purchase and sale of sponsored or unsponsored American Depositary Receipts (ADRs). ADRs are receipts typically issued by a U.S. bank or trust company that evidence ownership of underlying securities issued by a foreign corporation. Generally, ADRs in registered form are designed for use in the U.S. securities markets. The Funds may purchase ADRs whether they are sponsored 3 or unsponsored. Sponsored ADRs are issued jointly by the issuer of the underlying security and a depositary, whereas unsponsored ADRs are issued without participation of the issuer of the deposited security. Holders of unsponsored ADRs generally bear all the costs of such facilities. The depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts in respect to the deposited securities. Therefore, there may not be a correlation between information concerning the issuer of the security and the market value of an unsponsored ADR. ADRs may result in a withholding tax by the foreign country of source, which will have the effect of reducing the income that may be distributed to shareholders. Investments in such foreign investments may involve greater risks than investments in domestic securities. Foreign issuers are not generally subject to uniform accounting, auditing and financial reporting standards comparable to those of U.S. public companies. Also, there is generally less information available to the public about non-U.S. companies. In addition, foreign investments may include risks related to legal, political and/or diplomatic actions of foreign governments. These include imposition of withholding taxes on interest and dividend income payable on the securities held, possible seizure or nationalization of foreign deposits, limited legal remedies available to investors, and establishment of exchange controls or the adoption of other foreign governmental restrictions which might adversely affect the value of a foreign issuers stock. Each Fund is authorized to invest up to 20% of its net assets in ADRs and foreign securities traded in U.S. dollars. Warrants The Funds may invest in warrants, and acquire warrants in units or attached to securities. A warrant is an instrument issued by a corporation which gives the holder the right to subscribe to a specified amount of the issuers capital stock at a set price for a specified period of time. Short Sales The All Cap Value Fund may engage in short sales. If the Fund anticipates that the price of a security will decline, it may sell the security short and borrow the same security from a broker or other institution to complete the sale. The Fund may realize a profit or loss depending upon whether the market price of a security decreases or increases between the date of the short sale and the date on which the Fund must replace the borrowed security. As a hedging technique, the Fund may purchase options to buy securities sold short by the Fund. Such options would lock in a future purchase price and protect the Fund in case of an unanticipated increase in the price of a security sold short by the Fund. The Fund has no obligation to hedge its short sales. Short selling is a technique that may be considered speculative and involves risk beyond the initial capital necessary to secure each transaction. In addition, the technique could result in higher operating costs for the Fund and have adverse tax effects for the investor. Investors should consider the risks of such investments before investing in the Fund. Whenever the Fund effects a short sale, it will set aside in segregated accounts cash, U.S. Government Securities or other liquid assets equal to the difference between: 4 (a) the market value of the securities sold short; and (b) any cash or U.S. Government Securities required to be deposited as collateral with the broker in connection with the short sale (but not including the proceeds of the short sale). Until the Fund replaces the security it borrowed to make the short sale, it must maintain daily the segregated account at such levels that the amount deposited in it plus the amount deposited with the broker as collateral will equal the current market value of the securities sold short. The value of the securities of any one issuer which the Fund has sold short may not exceed the lesser of 2% of the Funds net assets or 2% of the securities of such class of any issuers securities. In addition, short sales will only be made in those securities that are listed on a national securities exchange. When added together, no more than 25% of the value of the Funds total net assets will be: deposited as collateral for the obligation to replace securities borrowed to effect short sales; and allocated to segregated accounts in connection with short sales. Options Generally, the All Cap Value Fund will only purchase options for hedging purposes and not for speculation. In this regard, the All Cap Value Fund will only purchase call options on underlying securities that are sold short by the Fund. Purchasing call options allows the All Cap Value Fund to hedge against an increase in the price of securities that are sold short by the Fund, by locking in a future purchase price. Such options on securities generally will be held no longer than the Fund maintains a short position in the underlying security. The Strategic Opportunities Fund may purchase options for hedging or for speculative purposes. The purchase of call options gives a Fund the right, but not the obligation, to buy (call) a security at a fixed price during a specified period. When purchasing call options, a Fund pays a non-refundable premium to the party who sells (writes) the option. This practice allows a Fund to protect itself in the event of an unexpected increase in the price of a security sold short. Premiums paid by a Fund in connection with option purchases will not exceed 5% of the Funds net assets. Following the purchase of a call option, a Fund may liquidate its position by entering into a closing transaction in which the Fund sells an option of the same series as previously purchased. The success of purchasing call options for hedging purposes depends on OCMs judgment and ability to predict the movement of stock prices. There is generally an imperfect correlation between options and the securities being hedged. If OCM correctly anticipates the direction of the price of the underlying security that is the subject of the hedge, the option will not be exercised, and any premium paid for the option may lower a Funds return. If an option position is no longer needed for hedging purposes, it may be closed out by selling an option of the same series previously purchased. There is a risk that a liquid secondary market may not 5 exist and a Fund may not be able to close out an option position, and therefore would not be able to offset any portion of the premium paid for that option. The risk that a Fund will not be able to close out an options contract will be minimized because the Fund will only enter into options transactions on a national securities exchange and for which there appears to be a liquid secondary market. A Fund has no obligation to engage in hedging. Investing in options for speculative purposes entails certain risks to the Strategic Opportunities Fund. These risks include, to the extent that OCMs view as to certain market movements is incorrect, the risk that the use of options could result in losses greater than if options had not been used. Use of call options may result in losses to the Fund, forced sale or purchase of portfolio securities at inopportune times or for prices lower than current market values, limit the amount of appreciation the Fund can realize on its investments or cause the Fund to hold a security it might otherwise sell. Losses resulting from the use of options would reduce the Funds net asset value, and possibly income. Cash and Short-Term Investments Each Fund may invest a portion of its assets in cash and short-term debt securities (including repurchase agreements) of corporations, the U.S. Government and its agencies and instrumentalities and banks and finance companies. A Fund will select cash and short-term investments when such securities offer a current market rate of return that the Fund considers reasonable in relation to the risk of the investment, and the issuer can satisfy suitable standards of creditworthiness set by the Fund. Each Fund also may invest a portion of its assets in shares issued by money market mutual funds. Cash equivalent holdings may be in any currency (although such holdings may not constitute cash or cash equivalents for tax diversification purposes under the Internal Revenue Code). When OCM believes that suitable undervalued common stocks are not available, a Fund may invest all or a portion of its assets in cash or short-term fixed income or money market securities and pursue its secondary objective of income. Repurchase Agreements When a Fund enters into a repurchase agreement, it purchases securities from a bank, broker or dealer which simultaneously agrees to repurchase the securities at a mutually agreed upon time and price, thereby determining the yield during the term of the agreement. As a result, a repurchase agreement provides a fixed rate of return insulated from market fluctuations during the term of the agreement. The term of a repurchase agreement generally is short, possibly overnight or for a few days, although it may extend over a number of months (up to one year) from the date of delivery. Repurchase agreements are considered under the 1940 Act to be collateralized loans by a Fund to the seller secured by the securities transferred to the Fund. Repurchase agreements will be fully collateralized and the collateral will be marked-to-market daily. Investments in repurchase agreements that do not mature in seven days may be considered illiquid securities. Illiquid Securities The All Cap Value Fund may invest up to 10% of its net assets, and the Strategic Opportunities Fund may invest up to 15% of its net assets, in securities that may be considered 6 illiquid. Illiquid securities include securities with contractual restrictions on resale, repurchase agreements maturing in more than seven days, and other securities that may not be readily marketable. Liquidity refers to the ability of the Fund to sell a security in a timely manner at a price that reflects the value of that security. The relative illiquidity of some of a Funds securities may adversely affect the ability of the Fund to dispose of such securities in a timely manner and at a fair price at times when it may be necessary or advantageous for the Fund to liquidate portfolio securities. Certain securities in which a Fund may invest are subject to legal or contractual restrictions as to resale and therefore may be illiquid by their terms. Equity Swap Agreements Either Fund may enter into equity swap agreements for the purpose of attempting to obtain a desired return or exposure to certain equity securities or equity indices in an expedited manner or at a lower cost to the Fund than if the Fund had invested directly in such securities and, indirectly, to better manage the Funds ability to experience taxable gains or losses in an effort to maximize the after-tax returns for shareholders. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard swap transaction, two parties agree to exchange the returns (or differentials in return) earned or realized on particular predetermined investments or instruments. The gross returns to be exchanged or swapped between the parties are generally calculated with respect to a notional amount, i.e. , the return on, or increase in value of, a particular dollar amount invested in a basket of particular securities or securities representing a particular index. Forms of swap agreements include equity or index caps, under which, in return for a premium, one party agrees to make payments to the other to the extent that the return on securities exceeds a specified rate, or cap; equity or index floors, under which, in return for a premium, one party agrees to make payments to the other to the extent that the return on securities fall below a specified level, or floor; and equity or index collars, under which a party sells a cap and purchases a floor or vice versa in an attempt to protect itself against movements exceeding given minimum or maximum levels. Parties may also enter into bilateral swap agreements which obligate one party to pay the amount of any net appreciation in a basket or index of securities while the counterparty is obligated to pay the amount of any net depreciation. The notional amount of the swap agreement is only a fictive basis on which to calculate the obligations that the parties to a swap agreement have agreed to exchange. Most swap agreements entered into by a Fund would calculate the obligations of the parties to the agreement on a net basis. Consequently, a Funds current obligations (or rights) under a swap agreement generally will be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the net amount). A Funds current obligations under a swap agreement will be accrued daily (offset against amounts owed to the Fund) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the maintenance of a segregated account consisting of liquid assets such as cash, U.S. Government securities, or high grade debt obligations, to avoid any potential leveraging of the Funds portfolio. A Fund will not enter into a swap agreement with any single party if the net amount owed or to be received under existing contracts with that party would exceed 5% of the Funds net assets. 7 Whether a Funds use of swap agreements will be successful in furthering its investment objective will depend on OCMs ability to predict correctly whether certain types of investments are likely to produce greater returns than other investments. Because they are two-party contracts and because they may have terms of greater than seven days, swap agreements may be considered to be illiquid. Moreover, the Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. OCM will cause a Fund to enter into swap agreements only with counterparties that would be eligible for consideration as repurchase agreement counterparties under the Funds repurchase agreement guidelines. Certain restrictions imposed on the Funds by the Internal Revenue Code may limit the Funds ability to use swap agreements. Investments in Investment Companies and Exchange Traded Funds The All Cap Fund is permitted to invest in other open-end investment companies that operate as money market funds. The Strategic Opportunities Fund is permitted to invest in other investment companies, including open-end, closed-end or unregistered investment companies, or exchange traded funds (ETFs). The Funds ability to invest in investment companies or ETFs is limited by percentage limits set forth in the 1940 Act, rules or orders thereunder, and U.S. Securities and Exchange (SEC) staff interpretation thereof, or without regard to percentage limits in connection with a merger, reorganization, consolidation or other similar transaction. By investing in other investment companies or ETFs, a Fund indirectly pays a portion of the expenses and brokerage costs of these companies as well as its own expenses. INVESTMENT RESTRICTIONS Each Fund has adopted certain investment restrictions in addition to those discussed in the Prospectus. Some of these restrictions are fundamental policies, and cannot be changed as to a Fund without the approval of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund. Restrictions that are non-fundamental policies may be changed by the Board of Trustees of the Trust without the need for shareholder approval. As long as percentage restrictions are observed by a Fund at the time it purchases any security, changes in values of particular Fund assets or the assets of the Fund as a whole will not cause a violation of any of the following fundamental or non-fundamental restrictions. FUNDAMENTAL RESTRICTIONS All Cap Value Fund As a matter of fundamental policy, the All Cap Value Fund will not: 1. as to 75% of the All Cap Value Funds total assets, invest more than 5% of its total assets in the securities of any one issuer (this limitation does not apply to cash and cash items, or obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities, or securities of other investment companies); 8 2. purchase more than 10% of the voting securities, or more than 10% of any class of securities, of any one issuer; for purposes of this restriction, all outstanding fixed income securities of an issuer are considered as one class; 3. make short sales of securities in excess of 25% of the All Cap Value Funds total assets or purchase securities on margin except for such short-term credits as are necessary for the clearance of transactions; 4. purchase or sell commodities or commodity contracts; 5. make loans of money or securities, except: by the purchase of fixed income obligations in which the All Cap Value Fund may invest consistent with its investment objective and policies; or by investment in repurchase agreements (see Investment Strategies and Risks); 6. borrow money, except that the All Cap Value Fund may borrow from banks in the following cases: for temporary or emergency purposes not in excess of 5% of the All Cap Value Funds net assets, or to meet redemption requests that might otherwise require the untimely disposition of portfolio securities, in an amount up to 33-1/3% of the value of the All Cap Value Funds net assets at the time the borrowing was made; 7. pledge, hypothecate, mortgage or otherwise encumber its assets, except in an amount up to 33-1/3% of the value of its net assets, but only to secure borrowings authorized in the preceding restriction; this restriction does not limit the authority of the All Cap Value Fund to maintain accounts for short sales of securities; 8. purchase the securities of any issuer, if, as a result, more than 10% of the value of the All Cap Value Funds net assets would be invested in securities that are subject to legal or contractual restrictions on resale (restricted securities), in any combination of securities for which there are no readily available market quotations, or in repurchase agreements maturing in more than seven days; 9. engage in the underwriting of securities except insofar as the All Cap Value Fund may be deemed an underwriter under the Securities Act of 1933 in disposing of a portfolio security; 10. purchase or sell real estate or interests in real estate, although it may purchase securities of issuers which engage in real estate operations and may purchase and sell securities which are secured by interests in real estate; therefore, the All Cap Value Fund may invest in publicly-held real estate investment trusts or marketable securities of companies which may represent indirect interests in real estate such as real estate limited 9 I # 263529 v.6 partnerships which are listed on a national exchange, however, the All Cap Value Fund will not invest more than 10% of its assets in any one or more real estate investment trusts; and 11. invest more than 25% of the value of the All Cap Value Funds total assets in one particular industry; for purposes of this limitation, utility companies will be divided according to their services ( e.g. , gas, electric, water and telephone) and each will be considered a separate industry; this restriction does not apply to investments in U.S.
